Case 11-37790-KLP       Doc 3566 Filed 12/11/19 Entered 12/11/19 15:28:17              Desc Main
                                Document    Page 1 of 70




                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF VIRGINA
                                  RICHMOND DIVISION

 In re
                                                               Case No. 11-37790-KLP
 RoomStore, Inc.                                               Chapter 7


               Debtor




           REPORT OF DEPOSIT OF DE MINIMIS AND UNCLAIMED FUNDS


        Pursuant to Federal Rule of Bankruptcy Procedure 3011 and 11 U.S.C. §347, the trustee
 herein submits checks payable to “Clerk, United States Bankruptcy Court” representing de
 minimis and unclaimed funds to be deposited by the Clerk of the Court into the Treasury of the
 United States. Said funds are subject to withdrawal as provided by 28 U.S.C. 2042 and shall not
 escheat under any state law. The funds represent the dividend(s) due and payable to the
 claimants identified on attached Exhibit A:




 Dated: December 11, 2019                            /s/ Lynn L. Tavenner
                                                     Lynn L. Tavenner, Trustee
                                                     20 North Eighth Street, Second Floor
                                                     Richmond, VA 23219
                                                     (804) 783-8300




                                CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the foregoing Report of Deposit of De Minimis and
 Unclaimed Funds was electronically served or mailed to the Office of the United States Trustee
 on December 11, 2019

                                                     /s/ Lynn L. Tavenner
                                                     Lynn L. Tavenner
Date: 12/05/19                   Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                               Filed  12/11/19(865500)
                                                                                   Entered 12/11/19 15:28:17
                                                                                                         ExhibitDesc
                                                                                                                 A Main                                                  Page: 1
                                                              COURT
                                                             Document  REMITTANCES
                                                                            Page 2 of 70
                                                             Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                      Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                  Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

DE MINIMIS FUNDS
                                                                             0Cust-0061         270    ALVAREZ, MARY                                                       0.01

                                                                             0Cust-0107         462    AUTRY, ANGIE                                                        0.89

                                                                             0Cust-0126         546    BANGOURA, MOHAMED                                                   0.03

05/23/18 104211    U.S. BANKRUPTCY COURT                          32.88      007_0649-1         557    BARBEN, CHARLES                                                     3.74

                                                                             0Cust-0152         665    BEEKER, DOROTHY                                                     0.01

                                                                             0Cust-0168         731    BERINI, GLORIA                                                      0.01

                                                                             0Cust-0218         932    BOYD, MARTESHA                                                      0.01

                                                                             0Cust-0250        1039    BROWN, GERTRUDE                                                     0.01

                                                                             0Cust-0256        1055    BROWN, MIKE                                                         0.01

                                                                             0Cust-0285        1173    BUSHOUSE, MATTHEW                                                   0.01

                                                                             0Cust-0366        1510    CINYABUGUMA, MATTHIAS                                               0.01

                                                                             0Cust-0417        1803    CREHAN, CHRIS                                                       0.01

                                                                             0Cust-0457        1974    DAVIS, DONNA                                                        0.01

                                                                             0Cust-0486        2076    DEMEIKE, VIRGINIA                                                   0.01

                                                                             0Cust-0500        2120    DICK, NEVILLE                                                       0.01

                                                                             0Cust-0553        2338    ELDORE, MICHELLE                                                    0.01

                                                                             0Cust-0569        2433    ERVIN, LINDA                                                        0.01

                                                                             0Cust-0580        2474    EVANS, CHRIS                                                        3.67

                                                                             0Cust-0592        2659    FAWNS, JAMIE                                                        0.01

                                                                             0Cust-0595        2668    FEGGINS, JANICE                                                     0.01

                                                                             0Cust-0603        2691    FERNANDEZ, BEATRIZ                                                  0.15

                                                                             0Cust-0668        2957    GARCIA, ANGELA                                                      0.04

                                                                             0Cust-0692        3055    GEORGE, KATIE                                                       0.01

                                                                             0Cust-0706        3115    GIVS, CATHIE                                                        0.01

                                                                             0Cust-0711        3126    GLOVER, ALOYSIUS                                                    0.01


  COURTREM                                                                                                                                 Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                              Page: 2
                                                            COURT
                                                           Document  REMITTANCES
                                                                          Page 3 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

DE MINIMIS FUNDS
                                                                            0Cust-0730        3172    GOODMAN, ALISHA                                                     1.47

                                                                            0Cust-0754        3234    GREEN, DAVID                                                        0.01

                                                                            0Cust-0799        3388    HAMPSHIRE, HEATHER                                                  0.01

                                                                            0Cust-0882        3671    HILBER, DANIELLE                                                    0.72

                                                                            0Cust-0910        3745    HOLLAND, PATRICK                                                    0.01

                                                                            0Cust-0919        3768    HONCHAR, JOANN                                                      0.01

                                                                            0Cust-0923        3776    HOPKINS, ELLEN                                                      0.01

                                                                            0Cust-0995        4043    JOHNSON, CHARLES                                                    0.01

                                                                            0Cust-1045        4213    KAPOOR, ROHIT                                                       0.01

                                                                            0Cust-1066        4286    KERN, ALFRED                                                        0.01

                                                                            0Cust-1070        4292    KESSLER, DANIEL                                                     0.06

                                                                            0Cust-1114        4466    KUHN, BARBARA                                                       0.01

                                                                            0Cust-1116        4482    KURIAN, JACOB                                                       3.66

                                                                            0Cust-1150        4637    LEE, WEI                                                            0.51

                                                                            0Cust-1162        4685    LEWIS, KATHY                                                        0.01

                                                                            0Cust-1167        4724    LIGHTBOURN, REBECCA                                                 0.01

                                                                            0Cust-1175        4768    LIU, HAITAO                                                         1.58

                                                                            0Cust-1201        4878    LUDLOW, JOHN                                                        0.01

                                                                            0Cust-1220        4968    MALABANAN, RODEL                                                    0.22

                                                                            0Cust-1225        4974    MALDANADO, MARIA                                                    0.01

                                                                            0Cust-1239        5033    MARHOLIN, MATTHEW                                                   0.01

                                                                            0Cust-1240        5041    MARISCAL, NORMAN                                                    0.01

                                                                            0Cust-1244        5050    MARROW, MICHAEL                                                     0.01

                                                                            007_1273-1        5059    MARSHALL, DAWN                                                      0.40

                                                                            0Cust-1254        5088    MARTINEZ, EDGAR                                                     0.01


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                              Page: 3
                                                            COURT
                                                           Document  REMITTANCES
                                                                          Page 4 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

DE MINIMIS FUNDS
                                                                            0Cust-1284        5167    MAYSE, EVELYN                                                       0.01

                                                                            0Cust-1287        5177    MCARLIN, LARRY                                                      0.01

                                                                            0Cust-1306        5230    MCDONALD, QUIREBONN                                                 0.01

                                                                            0Cust-1311        5247    MCGUIRE, SHALLON                                                    0.01

                                                                            0Cust-1312        5253    MCIVER, KEVIN                                                       0.64

                                                                            0Cust-1334        5323    MELVIN, JERRICA                                                     0.01

                                                                            0Cust-1336        5327    MENDENHALL, MARGARET                                                0.01

                                                                            0Cust-1350        5356    MEURRENS, KRISTIN                                                   0.01

                                                                            0Cust-1376        5431    MINGO, MARIE                                                        0.01

                                                                            0Cust-1393        5494    MONREAL, MARTIN                                                     0.01

                                                                            0Cust-1403        5538    MOORMAN, ROBERT                                                     0.07

                                                                            0Cust-1408        5551    MORAN, TAMMY                                                        0.01

                                                                            0Cust-1450        5672    NANCE, KOURTNEY                                                     0.01

                                                                            0Cust-1518        5895    OLATUNJI, OLUWAFEMI                                                 0.01

                                                                            0Cust-1533        5948    OSALAS, YOLANDA                                                     0.01

                                                                            0Cust-1580        6103    PEARSON, SHAYLA                                                     3.90

                                                                            0Cust-1596        6167    PETRE, LORI                                                         0.01

                                                                            0Cust-1604        6179    PHILLIPS, JOHN                                                      0.03

                                                                            0Cust-1607        6184    PICKET, GENEVA                                                      0.01

                                                                            0Cust-1620        6233    PNDERGRAFT, JAMES                                                   0.01

                                                                            0Cust-1642        6329    PRINCE, DON                                                         0.01

                                                                            0Cust-1674        6469    RAO, PRIYA                                                          0.01

                                                                            0Cust-1734        6650    ROBINSON, BENNIE                                                    0.01

                                                                            0Cust-1768        6778    RUBLOWITZ, MATT                                                     4.05

                                                                            0Cust-1772        6787    RUIZ, KRISTEN                                                       0.01


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP           Doc 3566Lynn L. Tavenner
                                                                     Filed  12/11/19(865500)
                                                                                         Entered 12/11/19 15:28:17                       Desc Main                              Page: 4
                                                                    COURT
                                                                   Document  REMITTANCES
                                                                                  Page 5 of 70
                                                                    Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                             Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                         Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

DE MINIMIS FUNDS
                                                                                    0Cust-1795        6895    SARSI, BRANDY                                                       0.01

                                                                                    0Cust-1804        6907    SAWYER, TERRI                                                       0.70

                                                                                    0Cust-1805        6911    SAYWELL, TERESA                                                     0.76

                                                                                    0Cust-1860        7156    SIMURDAK, TINA                                                      0.01

                                                                                    0Cust-1915        7360    SPRABARY, CANDY                                                     0.01

                                                                                    0Cust-1919        7385    STALFORT, KATHLEEN                                                  0.01

                                                                                    0Cust-1941        7490    STRANG, RACHEL                                                      0.01

                                                                                    0Cust-1966        7603    TARANTINO, TOM                                                      0.01

                                                                                    0Cust-1989        7684    TERRY, ERIK                                                         2.55

                                                                                    0Cust-2035        7849    TROY, KATHLEEN                                                      0.01

                                                                                   00011_1946         7975    VARNER, JOSEPH                                                      2.28

                                                                                    0Cust-2097        8070    WALBRIDGE, BRITTYN                                                  0.01

                                                                                    0Cust-2107        8106    WALSH, ANGIE                                                        0.01

                                                                                    0Cust-2111        8120    WANG, SHUD                                                          0.02

                                                                                    0Cust-2138        8227    WESS, TANESIA                                                       0.01

                                                                                    0Cust-2139        8237    WEST, PRESTON                                                       0.01

                                                                                    0Cust-2151        8290    WHITNEY, SHARON                                                     0.01

                                                                                    0Cust-2175        8374    WILLIAMS, STEVEN                                                    0.01

                                                                                    0Cust-2196        8427    WINE, ANITA                                                         0.01

                                                                                    0Cust-2203        8475    WOOD, JACKIE                                                        0.01

                                                                                    0Cust-2206        8505    WOOTEN, THOMAS                                                      0.01

                                                                                    0Cust-2225        8605    YOUNG, HEARTHER                                                     0.01

                                                                                    0Cust-2232        8632    ZAMORA, MATTHEW                                                     0.01


                                          Account Totals                 32.88




  COURTREM                                                                                                                                        Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP      Doc 3566Lynn L. Tavenner
                                                                Filed  12/11/19(865500)
                                                                                    Entered 12/11/19 15:28:17                       Desc Main                              Page: 5
                                                               COURT
                                                              Document  REMITTANCES
                                                                             Page 6 of 70
                                                               Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                        Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                    Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

                                            Case Totals             32.88




  COURTREM                                                                                                                                   Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                              Page: 1
                                                            COURT
                                                           Document  REMITTANCES
                                                                          Page 7 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            0Cust-0004          85    ABEL, KEITH                                                       365.29

                                                                            007_1578-1         102    ACOSTA, MARLENY                                                   730.58

                                                                            0Cust-0008         110    ADAMS, DAN                                                        347.93

                                                                            007_0229-1         113    ADAMS, LINDA                                                      233.77

                                                                            0Cust-0010         115    ADAMS, ROBERT                                                      55.23

                                                                            0Cust-0011         116    ADESINA, OMOLOLA                                                1,092.22

                                                                            007_0302-1         117    ADESINA, SIMEON                                                 5,385.51

                                                                            007_2088-1         118    ADEUYAN, BODE                                                     584.46

                                                                            007_2622-1         120    ADEWUPA, EDORE                                                    416.43

                                                                            0Cust-0012         121    ADEWUYA, EDORE                                                    416.44

                                                                            007_0951-1         138    AGPALZA, JASON                                                    492.46

                                                                            0Cust-0017         145    AGUILAR, GABRIELLE                                                 52.70

                                                                            0Cust-0025         171    AKERS, STEVE                                                      230.85

                                                                            0Cust-0026         174    AKINLOLU, RABIATU                                                 633.93

                                                                            0Cust-0027         175    AKRAM, FARRUKH                                                     85.48

                                                                            0Cust-0029         186    AL-AKHRAS, KHALED                                                 396.70

                                                                            007_0638-1         189    ALANIS, SELINA                                                  1,202.00

                                                                            0Cust-0030         191    ALBA, LADELIA                                                     182.02

                                                                            0Cust-0031         193    ALBARO, EYAD                                                    1,508.80

                                                                            0Cust-0033         195    ALBERT, ANDREA                                                     78.30

                                                                            0Cust-0036         204    ALEXANDER, JOURDAN                                                394.51

                                                                            0Cust-0037         205    ALEXANDER, KEMIE                                                  468.84

                                                                            0Cust-0038         207    ALEXANDER, SHEILA                                                 217.71

                                                                            0Cust-0039         208    ALEXANDER-HILL, MILLICENT                                         153.42

                                                                           00011_2646          211    ALFARO, LIZETTE                                                 1,987.14


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                              Page: 2
                                                            COURT
                                                           Document  REMITTANCES
                                                                          Page 8 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            0Cust-0041         212    ALFONS, HECTOR                                                    730.58

                                                                            0Cust-0042         213    ALFORD, LATOYA                                                    242.16

                                                                            0Cust-0043         215    ALGHAMDI, NUHA                                                  1,063.11

                                                                            0Cust-0044         226    ALLEN, CONNIE                                                     294.60

                                                                            0Cust-0045         229    ALLEN, DONNA                                                      248.40

                                                                            0Cust-0048         236    ALLEN, MORELAND                                                    73.06

                                                                            0Cust-0051         239    ALLEN, THERESA                                                     62.50

                                                                            0Cust-0052         240    ALLEN, TIFFANY                                                     36.53

                                                                            0Cust-0053         241    ALLEN-WHITE, TERECITA                                              73.06

                                                                           00011_2507          242    ALLERS, ANGEL M                                                   365.29

                                                                           00011_1744          243    ALLES, JOSEPH                                                   1,610.85

                                                                            007_1015-1         251    ALONSO, RICARDO                                                   657.52

                                                                            0Cust-0057         258    ALSTON, KRISTAL                                                    58.45

                                                                            0Cust-0058         260    ALSTON, ROBIN                                                      36.53

                                                                            0Cust-0059         267    ALVARADO, CHRIS                                                   154.03

                                                                            007_1442-1         273    AMAECHI, ETHELBERT                                                730.58

                                                                           00011_2471          291    AMEY, VALERIE                                                      92.92

                                                                            0Cust-0066         295    AMIN, RAJESHREE                                                    87.67

                                                                            0Cust-0067         296    AMMERMAN, MATTHEW                                                 103.74

                                                                            0Cust-0068         298    AMMONS, CAROL                                                     146.31

                                                                            007_1472-1         301    AMOS, SAMUEL                                                      642.91

                                                                            0Cust-0070         306    ANARUMO, DANIEL                                                    96.79

                                                                            0Cust-0073         313    ANDERSON, CHARLES                                                  73.06

                                                                            0Cust-0079         338    ANDREWS, MICHELLA                                                  33.60

                                                                           00011_1806          339    ANDREWS, PETER                                                    344.82


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                              Page: 3
                                                            COURT
                                                           Document  REMITTANCES
                                                                          Page 9 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            007_2754-1         370    ARACENA, WINNY                                                     65.74

                                                                            0Cust-0083         374    ARC, THE                                                          620.99

                                                                           00011_1751          380    ARDHA, MAHESHWAR R                                                355.06

                                                                            0Cust-0084         381    ARELLANO, MARIA                                                    51.13

                                                                            0Cust-0090         402    ARRIAZA, FELIPE                                                   512.82

                                                                            007_0341-1         407    ARRIZAZA, FELIPE                                                  512.82

                                                                            0Cust-0092         410    ARTHUR, HARRY                                                      32.88

                                                                            0Cust-0093         411    ARTHUR, ROBERT                                                    309.77

                                                                            0Cust-0094         412    ARTIS, BRENDA                                                      36.53

                                                                            0Cust-0095         413    ARTRIPE, NATALLIA                                                  66.66

                                                                            007_2127-1         416    ASDOURIAN, GLENN                                                   36.79

                                                                            0Cust-0096         419    ASHE, PRESTON                                                   1,826.45

                                                                            0Cust-0100         429    ASKEW, CASSIE                                                     219.17

                                                                            0Cust-0101         441    ATKINS, KAYIRA                                                     73.06

                                                                            0Cust-0102         442    ATKINS, KEVIN                                                   1,024.78

                                                                            0Cust-0103         448    ATNAFOU, ERMIAS                                                   703.35

                                                                            0Cust-0104         450    AUGUSTINE, ARCHIE                                                 332.07

                                                                            007_1858-1         451    AUGUSTUS, VANSLYN                                                  76.71

                                                                            007_2793-1         453    AURELIA, LISA                                                      68.65

                                                                            007_1674-1         458    AUSTIN, JAMES                                                   1,132.85

                                                                            0Cust-0108         464    AVRAHAM, AVIAD                                                    225.38

                                                                            07_0206-1a         465    AWAHNJUH, EVELYNE                                                  73.06

                                                                            007_0620-1         468    AWEDUTI, CAROL                                                    108.13

                                                                            0Cust-0109         471    AYODELE, OLAYINKA                                                 177.42

                                                                            007_0325-1         474    AYRES, JENNIFER                                                    91.32


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                   Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                               Filed  12/11/19(865500)
                                                                                   Entered 12/11/19 15:28:17                       Desc Main                              Page: 4
                                                              COURT
                                                            Document   REMITTANCES
                                                                           Page 10 of 70
                                                              Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                       Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                   Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                              0Cust-0110         480    AZOTLA, MARCIANO                                                   28.41

                                                                              007_0278-1         486    BACKOF, MICHAEL                                                    73.04

                                                                              0Cust-0112         491    BAGGETT, CHRIS                                                    531.58

                                                                              0Cust-0113         492    BAGLEY, RAYMOND                                                   438.35

                                                                              0Cust-0114         497    BAILEY, CASSANDRA                                                 801.79

                                                                              007_0774-1         502    BAILEY, LATONYA                                                   896.85

                                                                              007_1393-1         529    BAKER, ROXANNE                                                    915.23

                                                                              0Cust-0120         530    BAKER, TEMEAKA                                                    686.45

                                                                              0Cust-0121         531    BALDAUF, HAROLD                                                 1,394.21

                                                                              007_2608-1         535    BALGANSUREN, GANSUVD                                              133.35

                                                                              0Cust-0122         540    BALLARD, ROBERT                                                   127.61

                                                                              0Cust-0124         544    BALTIMORE, JOHN                                                   940.29

                                                                              0Cust-0128         550    BANUELOS, GABRIEL                                                 216.89

                                                                              007_0610-1         551    BAPAT, UBAYAN                                                     304.15

                                                                              007_1372-1         552    BAPTISTE, MAURICE                                                 372.62

                                                                              07_1229-1a         568    BARCINAS, JOSEPH                                                   73.04

                                                                              007_2188-1         575    BARFIELD, JEROME                                                  584.46

                                                                              0Cust-0131         578    BARNES, ERIC                                                      246.94

                                                                              0Cust-0134         581    BARNES, RODERICK                                                    7.31

                                                                              0Cust-0135         582    BARNES, SIMON                                                     355.63

                                                                              0Cust-0136         591    BARRERA, WANDA                                                    384.62

                                                                              0Cust-0137         599    BARRY JAMERSON, LAKIA                                             165.29

                                                                              0Cust-0140         610    BASHAM, SHERI                                                     628.30

                                                                              0Cust-0141         624    BATES, RAYMOND                                                    153.42

12/03/19 105935    U.S. BANKRUPTCY COURT                       701,849.23     007_0342-1         638    BAXTER, GERALD                                                    544.41


  COURTREM                                                                                                                                  Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                              Page: 5
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 11 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            007_1258-1         649    BEACHAM, MARVIN                                                   429.89

                                                                            0Cust-0145         650    BEAMON, SHERKIECA                                                 146.12

                                                                            007_2840-1         651    BEAMON, SHERKIEKA                                                 146.12

                                                                            0Cust-0146         653    BEATTY, MICHAEL                                                 2,436.24

                                                                           00011_2535          654    BEATY, LARRY J                                                    301.00

                                                                            0Cust-0147         655    BECERRA, ANGELICA                                                  61.54

                                                                            0Cust-0148         656    BECK, TAYLOR                                                      811.51

                                                                            0Cust-0149         659    BECKFORD, TREY                                                    129.31

                                                                            0Cust-0150         660    BECKNER, BILL                                                   1,118.66

                                                                            0Cust-0153         673    BELL, ERIC                                                        532.09

                                                                            007_0680-1         674    BELL, FREDERICK                                                   885.02

                                                                            0Cust-0154         675    BELL, LISA                                                        257.62

                                                                           00011_2700          679    BELL, SHANTAVIONE                                                 254.34

                                                                           00011_1883          680    BELL, SHAWANA                                                      82.97

                                                                            007_0640-1         687    BELL-LUNDY, CRYSTAL                                               666.70

                                                                            0Cust-0158         688    BELLONE, JEFFREY                                                1,180.03

                                                                           00011_2365          695    BEMIS, BRET                                                       898.95

                                                                            0Cust-0161         698    BENAVIDES, STEPHANIE                                               25.53

                                                                            0Cust-0163         701    BENESH, STEVE                                                   1,455.90

                                                                            0Cust-0165         707    BENNETT, BOBBY                                                     73.06

                                                                           00011_2324          710    BENNETT, GEORGETTE HANNA                                          156.05

                                                                            0Cust-0167         730    BERGAMINE, DEBORAH                                                143.23

                                                                            007_0739-1         736    BERNZOTT, ROBERT                                                   36.53

                                                                            0Cust-0169         737    BERRY, ANA                                                         36.53

                                                                            007_0499-1         738    BERRY, JOHANA                                                     189.94


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                              Page: 6
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 12 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            0Cust-0171         740    BERRY, RAVEN                                                      595.90

                                                                           00011_1694          742    BERRYMAN, JIMMY T.                                                345.81

                                                                            0Cust-0173         743    BERTHAUT, SHAWN                                                 1,487.16

                                                                           00011_2384          744    BERTHIAUME, RACHAEL                                               247.22

                                                                            007_1755-1         746    BERZINJI, ANDY                                                    730.58

                                                                            0Cust-0174         749    BESSETTE, CHRIS                                                 1,526.15

                                                                           00011_1585          754    BETANCOURT-CASTANO, JAIME A.                                      397.50

                                                                            0Cust-0176         759    BEVERLY, ANA                                                       79.08

                                                                            0Cust-0178         784    BIAS, SHANNEL                                                     382.43

                                                                            007_1658-1         785    BIAZARAN, REZA                                                    159.17

                                                                            0Cust-0184         799    BISHOP, DAVID                                                     431.74

                                                                            007_1571-1         800    BISHOP, MILES                                                     328.76

                                                                           00011_2159          803    BITTNER, SARAH                                                    938.84

                                                                           00011_1851          806    BIVENS, AMY                                                       584.46

                                                                            0Cust-0186         808    BLACK, DANDREA                                                    226.17

                                                                            0Cust-0188         811    BLACKMON, TERRI                                                   537.69

                                                                            0Cust-0189         819    BLAIR, SAMANTHA                                                   100.73

                                                                            0Cust-0190         825    BLANTON, SHERONDA                                                  32.88

                                                                            0Cust-0191         827    BLEND, DARLENE                                                     18.26

                                                                           00011_2849          831    BLUE, TASHIA                                                       36.53

                                                                           00011_2850          832    BLUE, TASHIA                                                      178.25

                                                                           00011_2196          854    BOBBER, RICHARD                                                   192.73

                                                                           00011_2197          855    BOBBER, RICHARD                                                 2,112.90

                                                                            0Cust-0194         858    BODDIE, ANTHONY                                                   255.70

                                                                           00011_1575          861    BODUNRIN, TEMITOPE                                                192.30


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                              Page: 7
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 13 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            0Cust-0196         862    BOELLING, BRADLEY                                                 316.31

                                                                            0Cust-0197         865    BOGGS, CHRISTEN                                                   160.29

                                                                            0Cust-0198         866    BOGHOSIAN, AVA                                                    311.37

                                                                            0Cust-0199         873    BOLDEN, C.C                                                        29.22

                                                                            0Cust-0200         874    BOLES, NATASHA                                                    175.02

                                                                            007_2066-1         875    BOLEY, KRISTIN                                                     87.66

                                                                            0Cust-0203         886    BONO, DARRELL                                                      73.06

                                                                            0Cust-0204         887    BOOKER, ALEXIS                                                    189.95

                                                                            0Cust-0205         888    BOOKER, RICHARD                                                   226.48

                                                                           00011_2532          889    BOONE, EVELYN                                                     125.96

                                                                           00011_2677          894    BORER, JOSHUA                                                     219.47

                                                                           00011_2120          906    BOURDON, SANDRA                                                   379.52

                                                                            007_1457-1         907    BOURNE, JOSEPHINE                                                  11.87

                                                                            0Cust-0209         908    BOVIA, CAROL                                                       73.06

                                                                           00011_1943          909    BOVIG, CAROL                                                       73.06

                                                                           00011_2527          912    BOWEN, LINDA                                                      116.16

                                                                           00011_2248          913    BOWEN, YVONNE M                                                    73.06

                                                                            0Cust-0210         914    BOWENS, ALFONSO                                                    73.06

                                                                            007_0188-1         915    BOWER, BARBARA                                                    360.01

                                                                            0Cust-0212         920    BOWLING, CAROL                                                    947.01

                                                                            0Cust-0217         931    BOYD, LOVERNA                                                   1,320.85

                                                                           00011_2653          935    BOYLE, BONNIE                                                     600.51

                                                                            007_1960-1         938    BRACERO, PETER                                                    189.94

                                                                            0Cust-0220         940    BRADEN, KRYSTALE                                                   43.83

                                                                            0Cust-0225         959    BRAMMER, REBECCA                                                  131.50


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                              Page: 8
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 14 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            0Cust-0227         965    BRASSARD, TISSA                                                   625.38

                                                                            007_1005-1         966    BRAVENEC, ANNA                                                    173.97

                                                                            007_1171-1         968    BREDY, CARLINE                                                    219.17

                                                                            0Cust-0231         990    BRIGGS, SABRINA                                                    77.44

                                                                            007_1266-1         997    BRISCOE, TYNESHIA                                                 350.17

                                                                            0Cust-0236        1007    BROADWAX, KEITH                                                   146.12

                                                                            0Cust-0237        1008    BROCK, ELISE                                                      132.88

                                                                            0Cust-0239        1010    BROCK, TIM                                                        550.92

                                                                            007_1277-1        1017    BROOKS, DEBBY                                                      87.66

                                                                            0Cust-0244        1022    BROOKS, WAYNE                                                      73.06

                                                                            007_1445-1        1029    BROWN, AMBER                                                      131.50

                                                                            0Cust-0246        1031    BROWN, ANDREW                                                   1,115.14

                                                                           00011_2432         1033    BROWN, CHRISTY P                                                  434.67

                                                                            0Cust-0249        1037    BROWN, DEVAUGHN                                                 1,899.51

                                                                           00011_2221         1038    BROWN, EURDISE                                                    131.50

                                                                            0Cust-0251        1040    BROWN, GREG                                                     1,002.71

                                                                            0Cust-0252        1041    BROWN, JESSICA                                                    175.34

                                                                            007_0370-1        1043    BROWN, KEESHA                                                     292.23

                                                                            007_2638-1        1044    BROWN, LILLIAN                                                  1,155.78

                                                                            0Cust-0254        1046    BROWN, LISA                                                        54.79

                                                                            0Cust-0255        1054    BROWN, MATT                                                       356.69

                                                                            0Cust-0257        1056    BROWN, MISTY                                                       73.06

                                                                            007_1476-1        1057    BROWN, MONICA                                                     343.37

                                                                            0Cust-0261        1069    BROWN, ZELDA                                                      613.51

                                                                            007_1011-1        1070    BROWN, ZELDG                                                      613.53


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                              Page: 9
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 15 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            0Cust-0262        1071    BROWNE, ARLENE                                                    290.44

                                                                            07_1439-1a        1072    BROWN-SEWELL, WILMA                                               146.11

                                                                            0Cust-0263        1076    BRUCE, MATTHEW                                                    131.50

                                                                            0Cust-0265        1086    BRUTUS, EDDIE                                                     353.37

                                                                           00011_2822         1087    BRUTUS, EDDY                                                      333.38

                                                                            007_1423-1        1102    BRYANT, ZENOBIA                                                   125.45

                                                                           00011_1555         1104    BUCHANAN, ANIKA                                                   219.17

                                                                            0Cust-0268        1105    BUCHANAN, TIFFANY                                               1,850.39

                                                                            007_0958-1        1108    BUCKNEE, JACKIE                                                   351.72

                                                                            0Cust-0271        1109    BUCKNER, JACKIE                                                   351.72

                                                                            0Cust-0273        1123    BULLOCK, KELLY                                                    281.40

                                                                            0Cust-0274        1125    BULLUCK, GREGORY                                                  337.92

                                                                           00011_2264         1152    BURKS, TOMARUS                                                    219.17

                                                                            007_0134-1        1158    BURNS, MARVIN                                                     438.93

                                                                           00011_2577         1172    BUSH, KRISTIAN                                                    661.07

                                                                            0Cust-0287        1177    BUTLER, DEMAR                                                      94.30

                                                                            0Cust-0288        1180    BUTLER, KAREN                                                     255.70

                                                                            0Cust-0289        1183    BUTLER, SARAH                                                     146.12

                                                                            0Cust-0292        1197    CADENA, ROXANNE                                                   189.57

                                                                            0Cust-0294        1203    CAL, ANGELA                                                       197.26

                                                                           00011_2668         1207    CALDWELL, KARIN G.                                                 31.55

                                                                            0Cust-0297        1211    CALLAHAN, STEVEN                                                  191.71

                                                                            0Cust-0298        1212    CALLAN, CHRISTINE                                                 248.51

                                                                            0Cust-0299        1213    CALLAS, NOELLE                                                     54.41

                                                                           00011_2487         1214    CALTRIDER, EVAN                                                   146.11


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 10
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 16 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                           00011_1548         1217    CALVERT, PATRICK A.                                               241.16

                                                                            007_1333-1        1229    CAMPBELL, JASON                                                   219.17

                                                                            0Cust-0301        1230    CAMPBELL, LINDSAY                                                 494.18

                                                                            007_1402-1        1236    CAMPUSANO, JULIA                                                  176.60

                                                                            0Cust-0304        1237    CANALES, ROBERTO                                                  219.17

                                                                            007_0112-1        1243    CANNADY, CASSIE                                                   731.01

                                                                            0Cust-0309        1257    CAPLES, DEANNA                                                    520.47

                                                                            007_0919-1        1260    CARDS, JACOB                                                      365.29

                                                                            0Cust-0311        1265    CARGO, HENRY                                                      102.05

                                                                            0Cust-0316        1280    CARPENTER, CHARLES                                                123.15

                                                                            0Cust-0318        1286    CARRERA, NICOLE                                                   210.40

                                                                            007_2445-1        1292    CARROLL, JOSEPH                                                   160.71

                                                                            007_1041-1        1298    CARTER, BEVERLY                                                   453.69

                                                                            007_1111-1        1299    CARTER, BUCK                                                      182.64

                                                                            0Cust-0322        1319    CASEY HINES, REBECCA                                               36.53

                                                                            0Cust-0325        1329    CASTELLO, KATHERINE                                                73.06

                                                                            0Cust-0326        1330    CASTILLO, JUAN                                                    605.02

                                                                            0Cust-0327        1332    CASTILOW, MONISHA                                                  78.92

                                                                            0Cust-0329        1335    CASTRO, CHRISTOPH                                                  43.83

                                                                            0Cust-0330        1336    CASTRO, JUAN                                                      109.59

                                                                           00011_2287         1341    CATINO, MATTHEW                                                 1,664.58

                                                                            0Cust-0337        1400    CHANCELLOR, LINDA                                                  73.06

                                                                            007_1896-1        1407    CHANDLER, MAKILA                                                  292.23

                                                                            0Cust-0341        1422    CHARLES, DERRICK                                                  438.35

                                                                            0Cust-0344        1432    CHATMAN, GARRY                                                    253.90


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 11
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 17 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                           00011_2882         1440    CHAVEZ, FERNANDO                                                  438.35

                                                                            007_2378-1        1444    CHAVEZ, LORENA                                                    470.10

                                                                           00011_2848         1447    CHAVIS, ESTHER                                                    949.75

                                                                            0Cust-0350        1448    CHAVIS, ROSEANNA                                                  536.97

                                                                            0Cust-0351        1452    CHEEKS, KHAULIEF                                                  657.52

                                                                            0Cust-0358        1468    CHERRY, RUBY                                                       66.80

                                                                           00011_2528         1469    CHESTER, ROBERT                                                    30.68

                                                                            0Cust-0359        1477    CHILDRESS, KRISTEN                                                717.75

                                                                            0Cust-0361        1479    CHISMAR, JOHN                                                     290.68

                                                                           00011_2530         1504    CIESLINSKI, STEVE                                                 547.94

                                                                           00011_2508         1505    CILLO, MATTHEW                                                    383.55

                                                                            007_0557-1        1506    CINCO, MARISSA                                                    146.12

                                                                            007_0386-1        1507    CINTAS CORP. (#235)                                               745.47

                                                                           00011_2413         1565    CLABAUGH, KATHERINE A                                             137.12

                                                                            0Cust-0369        1576    CLARK, AMANDA                                                     119.98

                                                                            0Cust-0371        1578    CLARK, DAVID                                                      225.56

                                                                            0Cust-0372        1583    CLARK, JERRY                                                      312.67

                                                                            0Cust-0373        1584    CLARK, JOAN                                                       925.51

                                                                            007_0851-1        1585    CLARK, PERMANA                                                    511.41

                                                                            007_0509-1        1586    CLARK, SHARON                                                     146.12

                                                                            0Cust-0375        1592    CLAXTON, LISA                                                     160.73

                                                                            007_1655-1        1593    CLAXTON, SHAWNAE                                                  306.84

                                                                           00011_1912         1594    CLAY, GENEVA R.                                                 1,163.05

                                                                            0Cust-0376        1605    CLINE, ANDREA                                                     347.95

                                                                            007_1221-1        1609    COAKLEY, CELINE                                                   160.72


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 12
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 18 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            007_2903-1        1617    COHE, MACKENZIE                                                   195.42

                                                                           00011_2151         1620    COKER, ALISHA                                                     292.23

                                                                            0Cust-0379        1623    COLE, CHANDA                                                      876.70

                                                                            0Cust-0381        1626    COLE, MICHAEL                                                   3,938.16

                                                                            0Cust-0383        1632    COLEMAN, KEOSHIA                                                2,902.86

                                                                            007_0666-1        1634    COLEMAN, SHAYLA                                                   116.88

                                                                            007_0831-1        1635    COLLADO, SCARLETT                                                 313.62

                                                                           00011_2107         1640    COLLIER, JENE                                                     311.96

                                                                            0Cust-0385        1645    COLLINS, BERNITA                                                  774.41

                                                                            0Cust-0387        1659    COMBS, GLENDA                                                     450.26

                                                                            0Cust-0388        1666    COMPTON, STEPHEN                                                  196.54

                                                                            0Cust-0389        1673    CONBOY, ROBIN                                                     351.50

                                                                            0Cust-0390        1676    CONNELL, CAROLYN                                                  128.98

                                                                            007_0650-1        1697    CONWAY, MARY                                                       18.26

                                                                            0Cust-0391        1698    CONWAY, MARYJANE                                                   18.26

                                                                            0Cust-0394        1701    COOK, ANTHONY                                                     193.60

                                                                            0Cust-0395        1702    COOK, ELIZABETH                                                   844.19

                                                                           00011_2243         1703    COOK, GAIL                                                         73.06

                                                                            0Cust-0396        1705    COOK, KATIE                                                       327.54

                                                                            0Cust-0397        1708    COOKE, SONYA                                                      661.91

                                                                            007_0531-1        1713    COOPER, JESSICA                                                 1,168.93

                                                                            0Cust-0398        1730    CORDONE, NICK                                                   1,847.66

                                                                            0Cust-0400        1739    CORMIER, KATHY                                                     73.06

                                                                            0Cust-0401        1740    CORNEJO, FERNANDO                                                  61.22

                                                                            007_0600-1        1742    CORNET, JEAN                                                      369.29


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 13
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 19 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            0Cust-0403        1743    CORONA, SAUL                                                      292.23

                                                                           00011_2621         1749    CORTEZ, NATALIA                                                 1,324.51

                                                                            0Cust-0411        1775    COX, CAROLINE                                                     347.03

                                                                            0Cust-0413        1780    COXEFF, CHERIE                                                    135.16

                                                                            0Cust-0414        1791    CRAVEN, DONALD                                                     36.53

                                                                           00011_2568         1794    CRAWFORD, COURTNEY                                                105.42

                                                                            0Cust-0415        1795    CRAWLEY, WELLS                                                     78.16

                                                                            0Cust-0416        1802    CREE, CATHERINE                                                   127.85

                                                                            0Cust-0418        1805    CRICHTON, THERESA                                                 365.29

                                                                            0Cust-0419        1807    CRIST, RICH                                                       320.90

                                                                           00011_2150         1815    CROSS, CHRISTOPHER                                                281.40

                                                                            007_1077-1        1839    CRUZ, RAMSES                                                      365.29

                                                                            0Cust-0423        1846    CUADRADO, MARIA                                                   209.08

                                                                            0Cust-0425        1864    CUMMINGS, MARIE                                                   124.19

                                                                            007_2360-1        1869    CUNNINGHAM, DERRICK                                               263.01

                                                                            0Cust-0431        1891    CURTIS, JUVONNE                                                   425.17

                                                                            0Cust-0432        1892    CUSHLEY, TAMMY                                                    118.86

                                                                            007_0756-1        1893    CUSMANO, CHRISTOPHER                                              151.37

                                                                            0Cust-0433        1901    DA SILVA, ADRIANA                                                 109.15

                                                                            007_0630-1        1902    DABNEY, MARVA                                                     486.15

                                                                            0Cust-0435        1904    DACOSTA, ANA                                                      474.12

                                                                            007_1407-1        1905    DAHL, BRIAN                                                     1,313.21

                                                                            0Cust-0436        1906    DAILEY, MATT                                                      929.64

                                                                           00011_1687         1907    DAILEY, ROBERT M.                                                 929.64

                                                                            007_1704-1        1910    DALE, PATTI                                                        73.05


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 14
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 20 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            0Cust-0438        1911    DALEY, GERALD                                                     146.12

                                                                            0Cust-0439        1912    DALEY, SARAH                                                      410.01

                                                                            0Cust-0440        1919    DAM, THUY                                                         109.59

                                                                            0Cust-0442        1927    DANIEL, ELAINE                                                     73.06

                                                                            0Cust-0446        1941    DANNER, VIRIGINIA                                                 157.81

                                                                            007_1721-1        1950    DASILVA, ADRIANA                                                  109.15

                                                                            0Cust-0448        1955    DAVENPORT, JEFFREY                                                182.64

                                                                            0Cust-0449        1956    DAVENPORT, SANDRA                                                  36.53

                                                                            0Cust-0450        1959    DAVEY, SIMONE                                                     481.12

                                                                           00011_2042         1960    DAVID, ELAINE                                                     271.73

                                                                            007_0513-1        1964    DAVILA, BETZAIDA                                                  535.52

                                                                            0Cust-0452        1965    DAVILA, JOE                                                        36.53

                                                                            0Cust-0455        1972    DAVIS, CHRIS                                                      246.97

                                                                            0Cust-0456        1973    DAVIS, DERRICK                                                    230.12

                                                                            0Cust-0460        1981    DAVIS, KRISTIN                                                    178.99

                                                                            0Cust-0463        1989    DAVIS, PAUL                                                       664.08

                                                                           00011_1716         1990    DAVIS, QUIANA                                                     187.48

                                                                            0Cust-0465        1992    DAVIS, SARAH                                                      422.84

                                                                            007_1643-1        1993    DAVIS, SARALYN                                                    631.22

                                                                            007_0315-1        1994    DAVIS, STEVEN                                                     181.70

                                                                            0Cust-0466        1996    DAVIS, TAMMIE                                                      58.96

                                                                            0Cust-0467        1998    DAVIS, THOMAS                                                      80.36

                                                                            007_2752-1        2003    DAWSON, LATONYA                                                   181.72

                                                                            007_0331-1        2004    DAY, DAWN                                                          91.32

                                                                            0Cust-0468        2011    DAZA, SERGIO                                                      187.76


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 15
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 21 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            0Cust-0473        2031    DECKER, AMY                                                       285.70

                                                                            0Cust-0474        2033    DECKER, TONY                                                      126.41

                                                                            007_2538-1        2040    DEES, MELINDA                                                     164.16

                                                                            0Cust-0475        2043    DEFALCO, CHRIS                                                    219.17

                                                                            007_1274-1        2047    DEGENHARDT, JAMES                                                 266.61

                                                                           00011_2108         2049    DEHART, LAURA                                                   1,461.77

                                                                            0Cust-0481        2057    DELACRUZ, ROBERTO                                                 146.12

                                                                            0Cust-0483        2060    DELAROSA, CARLOS                                                   87.67

                                                                            0Cust-0484        2062    DELCID, WALTER                                                    292.23

                                                                            0Cust-0487        2077    DENARD, SOLITA                                                    152.04

                                                                            0Cust-0488        2078    DENENBERG, STEPHANIE                                               29.22

                                                                           00011_1701         2088    DEROO, JUSTIN                                                     270.39

                                                                            0Cust-0495        2099    DEVANE, SHARMA                                                     52.60

                                                                            0Cust-0496        2100    DEWDNEY, DEBORAH                                                   20.16

                                                                            007_1186-1        2103    DEZERN, CHARLES                                                   634.39

                                                                            0Cust-0498        2108    DHANANAJ, CHRISTINA                                               730.58

                                                                            0Cust-0499        2113    DIALLO, MAMADOU                                                   453.40

                                                                            0Cust-0503        2124    DICKSON, CHRISTINE                                                102.81

                                                                            0Cust-0504        2126    DIDONATO, MICHELLE                                                166.05

                                                                            007_0796-1        2127    DIENG, AMADOU                                                     662.90

                                                                            0Cust-0506        2130    DIGHE, KIMBERLY                                                   503.46

                                                                           00011_1612         2131    DIGIOVANNI, FRANK                                               2,488.00

                                                                            0Cust-0507        2135    DINEG, AMADOU                                                     662.90

                                                                            007_0272-1        2140    DIPIPPO, ALISON                                                   437.62

                                                                            0Cust-0509        2144    DIVIS, RUBY                                                       417.06


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 16
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 22 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            0Cust-0510        2146    DIXON, CHARLA                                                     332.41

                                                                            0Cust-0513        2162    DOBRY, THOMAS                                                   2,415.12

                                                                            0Cust-0514        2163    DODD, SEAN                                                        183.46

                                                                            0Cust-0516        2171    DONAGHY, JAMES                                                    119.66

                                                                            0Cust-0520        2181    DORSEY, EDITH                                                   1,223.83

                                                                            007_2614-1        2190    DOUGLAS, EBONY                                                    204.56

                                                                            0Cust-0522        2192    DOUGLAS, MYRA                                                      11.68

                                                                            0Cust-0529        2221    DUARTE, CESAR                                                     134.55

                                                                            007_0728-1        2222    DUBOSE, JAMES                                                   1,241.99

                                                                            007_2043-1        2223    DUCK, JAMES                                                       146.12

                                                                            007_1970-1        2235    DUMAS, EVALEE                                                     618.54

                                                                            0Cust-0535        2241    DUNIYA NUHU, ILIYA                                                774.39

                                                                            007_2003-1        2242    DUNIYA-NUHU, ILIYA                                              2,264.80

                                                                            0Cust-0536        2247    DUNN, TERI                                                        365.29

                                                                            0Cust-0537        2250    DURANCE, WALTER                                                   193.60

                                                                           00011_2271         2252    DURHAM, JENNIFER L                                                219.17

                                                                           00011_1915         2253    DUVAL, MARVIN L.                                                  328.76

                                                                            0Cust-0539        2258    DYKIEL, TIMOTHY                                                    66.29

                                                                            0Cust-0540        2262    EASTERLING, JENNIFER                                              769.33

                                                                            007_1995-1        2282    EBONTENE, MESUE P.                                                124.19

                                                                            0Cust-0546        2304    EDWARDS, DWAYNE                                                   101.69

                                                                            0Cust-0547        2310    EDWARDS, LAKEYWIA                                                 321.81

                                                                           00011_1918         2318    EDWARDS, WHITNEY                                                  863.78

                                                                            0Cust-0550        2328    EGELSTON, TANJA                                                 1,064.78

                                                                            0Cust-0551        2330    EGUASA, PAUL                                                       70.07


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 17
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 23 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                           00011_1941         2339    ELDRIDGE, BELINDA                                                 619.50

                                                                            0Cust-0556        2355    ELLIS, AUDERY                                                     132.97

                                                                            0Cust-0557        2361    ELLISON, EDWIN                                                     99.42

                                                                           00011_1948         2364    ELSHOLZ, RACHEL                                                   146.12

                                                                            0Cust-0559        2366    EMALA, MEGAN                                                       80.36

                                                                            0Cust-0561        2375    ENGLES, MICHAEL                                                    38.72

                                                                            0Cust-0562        2376    ENGLISH, ALEXANDER                                                644.54

                                                                            0Cust-0563        2377    ENGLISH, DMARQUES                                                 438.35

                                                                            0Cust-0564        2382    ENNIS, LOYLITA                                                    730.58

                                                                            0Cust-0565        2420    ER RODKEY, CHRISTOPHER                                            387.21

                                                                           0011_2033a         2421    ERCOLANO, JOHN                                                    146.12

                                                                            0Cust-0567        2427    ERKINS, CAROLYN                                                 1,095.87

                                                                            007_1833-1        2428    ERKSON, CAMERON                                                    73.06

                                                                            0Cust-0571        2438    ESCOBAR, FRANCISCO                                              1,259.48

                                                                            007_1082-1        2446    ESKIM, MONIQUE                                                    421.03

                                                                            0Cust-0574        2447    ESKIN, MONIQUE                                                    421.03

                                                                            0Cust-0575        2452    ESPOSITO, JAMES                                                   146.11

                                                                            007_2302-1        2459    ESTES, DAVID                                                      353.58

                                                                            007_2397-1        2460    ESTRADA, MARIA                                                    265.71

                                                                            0Cust-0578        2468    EUGENE, NGONO                                                      36.53

                                                                            0Cust-0579        2471    EUTER, CREZO                                                       52.59

                                                                            0Cust-0581        2475    EVANS, KRYSTAL                                                     22.68

                                                                           00011_2018         2478    EVANS, ROBERT LEE                                                 211.87

                                                                            0Cust-0582        2479    EVANS, SHARRON                                                    118.02

                                                                           00011_1763         2637    FALWELL, RONALD O                                                 251.30


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 18
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 24 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            007_1462-1        2641    FARMER JR. , WILL                                                  87.29

                                                                            0Cust-0589        2650    FARREN, CATHY                                                   1,006.35

                                                                            0Cust-0590        2651    FARRLLEY, BETHANY                                                 225.80

                                                                            007_1889-1        2654    FAUSTINO, FIDENCIO                                                146.12

                                                                            0Cust-0591        2657    FAVORITE, WENDY                                                   276.07

                                                                            0Cust-0594        2663    FEASTER, PAMELA                                                    73.06

                                                                            0Cust-0596        2673    FELDMAN, GINADI                                                   249.67

                                                                            0Cust-0597        2677    FELTON, CYNTHIA                                                 1,985.08

                                                                            0Cust-0599        2681    FENMORE, LORI                                                     156.34

                                                                           00011_1909         2684    FENWICK, XENIA B.                                                 488.37

                                                                            0Cust-0602        2690    FERNANDEZ, ALMA                                                   219.17

                                                                            0Cust-0604        2692    FERNANDEZ, GEOFF                                                  164.38

                                                                            0Cust-0605        2696    FERNANDEZ, STEPHEN                                              2,830.18

                                                                            0Cust-0609        2706    FERRIS, MICHELLE                                                  799.96

                                                                            007_2580-1        2713    FIELDER, DAVID                                                    688.19

                                                                            007_0626-1        2717    FIGGS, LINDA                                                      105.93

                                                                            0Cust-0612        2720    FIGUERROA, JO                                                     263.34

                                                                            0Cust-0613        2730    FISHER, CURTIS                                                    109.59

                                                                            007_0609-1        2733    FISHER, ZACK                                                      851.29

                                                                            0Cust-0614        2747    FLANAGAN, SAMANTHA                                                316.30

                                                                            007_0910-1        2752    FLEMING, DIANE                                                    365.29

                                                                            007_1184-1        2756    FLETCHER, PATRICK                                               2,311.86

                                                                            0Cust-0616        2761    FLORES, AMELIA                                                     44.59

                                                                            0Cust-0618        2763    FLORES, EDWARD                                                     73.06

                                                                            0Cust-0619        2766    FLORES, PATRICK                                                   170.61


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 19
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 25 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            0Cust-0621        2768    FLOURNOY, DIANE                                                   131.50

                                                                            007_0738-1        2769    FLOWERS, JANICE                                                   219.17

                                                                            0Cust-0622        2771    FLOWERS, MICHAEL                                                   46.60

                                                                            007_1341-1        2773    FLYNN, COLLEEN                                                    389.11

                                                                            007_0562-1        2774    FOCHIOS, ATHENA                                                   160.71

                                                                            007_1505-1        2778    FOGLE, AMY                                                        284.92

                                                                            0Cust-0624        2781    FOLAWIYO, SADIO                                                    14.61

                                                                            0Cust-0625        2784    FORD, ADRIENNE                                                    219.17

                                                                            0Cust-0626        2787    FORD, CARLA                                                       498.66

                                                                            0Cust-0627        2788    FORD, EARLENE                                                      94.98

                                                                            007_0896-1        2790    FORD, GABRIEL                                                     498.66

                                                                            007_0947-1        2806    FORT, KIMBERLY                                                      8.95

                                                                            007_1898-1        2825    FOX, BRETT                                                        890.55

                                                                            0Cust-0633        2830    FOXX, JAMES                                                       219.17

                                                                            007_2109-1        2833    FRALEY, DAVID                                                      53.35

                                                                            0Cust-0634        2836    FRANCIS, ANEKA                                                    225.36

                                                                            007_1208-1        2838    FRANCIS, GWENDOLYN                                                654.34

                                                                            007_1168-1        2848    FRANKLIN, BEVERLY                                                  65.74

                                                                            0Cust-0636        2852    FRAZIER, LYNETTE                                                  181.89

                                                                            0Cust-0638        2866    FREEMAN, CHARLES                                                  175.93

                                                                            007_1497-1        2870    FREEMAN, STANLEY                                                  292.23

                                                                            0Cust-0640        2872    FRENCE, MARY                                                      174.61

                                                                            0Cust-0642        2874    FRENCH, LYDIA                                                     404.89

                                                                            007_2086-1        2876    FRENCH, MARY                                                      109.59

                                                                            0Cust-0645        2879    FRIAS, ADRIAN                                                      68.62


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 20
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 26 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            0Cust-0646        2880    FRIAS, ADRIAN/RO                                                  791.22

                                                                           00011_2463         2884    FRINK, JAMES R                                                    438.35

                                                                            0Cust-0648        2890    FRISHMAN, SUSAN                                                 1,154.14

                                                                            007_1767-1        2891    FRITZ, WILLIAM                                                    643.39

                                                                            0Cust-0649        2893    FROMAL, DEA                                                       219.17

                                                                            007_0842-1        2895    FRYATT, CHRISTOPHER                                                48.21

                                                                            0Cust-0655        2904    FULLER, CHRIS                                                     545.91

                                                                            0Cust-0656        2906    FULTZ, CHRIS                                                      426.62

                                                                            0Cust-0659        2918    FURMAN, IAN                                                       684.52

                                                                            0Cust-0660        2923    FYKES III, LEROY                                                  238.17

                                                                            007_0472-1        2924    FYKES, LEROY                                                      238.17

                                                                            0Cust-0661        2933    GALINDO, JESSICA                                                  654.86

                                                                            007_0761-1        2934    GALLAGHER, MARYANNE                                               416.68

                                                                            0Cust-0664        2937    GALMORE, TECOLA                                                    36.53

                                                                            0Cust-0667        2951    GARCI, RAMONA                                                      46.15

                                                                            0Cust-0669        2958    GARCIA, BRENDA                                                    180.82

                                                                            0Cust-0670        2959    GARCIA, DANNY                                                     180.33

                                                                            0Cust-0671        2963    GARCIA, GLENDA                                                     60.50

                                                                            0Cust-0672        2964    GARCIA, HECTOR                                                    110.60

                                                                            0Cust-0673        2968    GARCIA, JOHN                                                      251.98

                                                                            0Cust-0676        2977    GARDNER, OMAR                                                     307.57

                                                                            007_1057-1        2981    GARG, SMITA                                                       292.22

                                                                            0Cust-0677        2982    GARKO, MICHAEL                                                    367.93

                                                                            0Cust-0678        2983    GARLAND, MEIKO                                                     43.83

                                                                            0Cust-0679        2985    GARMON, BRIAN                                                     316.33


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 21
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 27 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            0Cust-0680        2988    GARNER, KIMBERLY                                                  128.71

                                                                            0Cust-0682        2991    GARRE, AJAY                                                     6,567.02

                                                                            007_2409-1        2992    GARRETT, BATHSHEBA                                              2,922.32

                                                                            0Cust-0684        3006    GARTRELL, DAN                                                     182.64

                                                                           00011_1932         3011    GARY, ZAIDA                                                       109.59

                                                                            0Cust-0686        3012    GASKINS, MONIQUE                                                   94.98

                                                                            007_2234-1        3018    GATES, ROBERT                                                      73.06

                                                                            0Cust-0687        3020    GATLING, DIANE                                                    129.02

                                                                            0Cust-0688        3024    GAUG, JESSICA                                                     609.27

                                                                            0Cust-0689        3029    GBBNA, JACQUES                                                     73.06

                                                                            007_0690-1        3045    GENOVESE, TONYA                                                    51.02

                                                                            0Cust-0690        3048    GENWRIGHT, SHERISSE                                               363.10

                                                                            0Cust-0691        3052    GEORGE, DEON                                                      634.49

                                                                            0Cust-0693        3056    GEORGE, PAUL                                                      199.02

                                                                            007_0439-1        3057    GEPHART, JENNIFER                                                 554.58

                                                                            0Cust-0694        3060    GERALD, DONNIE                                                    194.09

                                                                            0Cust-0695        3062    GERBER, KAKKI                                                     320.66

                                                                           00011_1535         3064    GERISCHER, JOSEPH D.                                              972.57

                                                                            07_1758-1a        3065    GERRED, KIM                                                       146.11

                                                                            0Cust-0696        3073    GHEGBELET, GWLADYS                                                 73.06

                                                                            0Cust-0697        3076    GIBBONS, TROY                                                     237.44

                                                                            0Cust-0700        3084    GIFFORD, TIM                                                      125.88

                                                                            0Cust-0701        3085    GILBERT, AUDRA                                                    124.19

                                                                            007_1608-1        3086    GILBERT, CHRIS                                                    109.57

                                                                            0Cust-0702        3096    GILLARD, ROB                                                    1,210.64


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 22
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 28 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                           00011_2481         3100    GILLILAND, JOSEPH W                                               292.23

                                                                            0Cust-0703        3103    GILPIN, IRIS                                                      219.17

                                                                                              3107    GIOVE, LAUREN                                                     889.77

                                                                            007_1499-1        3108    GIROD, CASSIE                                                     131.49

                                                                           00011_2446         3119    GLASS, STEPHANIE                                                  301.72

                                                                            0Cust-0709        3122    GLENDENNING, BRIAN                                                181.37

                                                                            0Cust-0712        3128    GO, ALFRED                                                         73.06

                                                                            0Cust-0713        3130    GOBENA, HAIMANOT                                                  169.51

                                                                            0Cust-0715        3134    GODWIN, DEWAYNE                                                    73.06

                                                                            0Cust-0716        3135    GODWIN, JAMES                                                     135.84

                                                                            007_0207-1        3142    GOLDMAN, LAWRENCE                                                  76.70

                                                                           00011_2747         3147    GOLLER, PETE                                                      219.39

                                                                            0Cust-0719        3148    GOMEZ, ANDREA                                                     458.68

                                                                            007_0918-1        3151    GOMEZ, JUANA                                                      407.20

                                                                            007_0583-1        3152    GONZALES, CRISTOBAL                                               146.12

                                                                            0Cust-0724        3156    GONZALES, ROSA                                                    138.08

                                                                            0Cust-0725        3157    GONZALEZ, CRISTOBAL                                               146.12

                                                                            0Cust-0731        3173    GOODMAN, AMY                                                    1,425.02

                                                                            0Cust-0732        3174    GOODMAN, JERMAINE                                                  73.06

                                                                           00011_2391         3179    GOOKINS, AARON                                                    232.31

                                                                           00011_2392         3180    GOOKINS, AARON                                                    253.09

                                                                            0Cust-0734        3181    GOOKINS, ATHENA                                                   234.50

                                                                            0Cust-0740        3198    GRAHAM, LARRY                                                     631.57

                                                                           00011_2395         3199    GRAHAM, TANYA                                                     730.58

                                                                            0Cust-0742        3202    GRANELA, MARTA                                                    365.29


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 23
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 29 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            0Cust-0743        3204    GRANOS, CARLOS                                                     62.83

                                                                            0Cust-0746        3215    GRAVES, ANTONIO                                                    73.06

                                                                            0Cust-0747        3216    GRAVES, CARLA                                                     489.05

                                                                            0Cust-0750        3221    GRAY, DARIUS                                                      365.29

                                                                            0Cust-0755        3236    GREEN, DONALD                                                   1,688.22

                                                                            0Cust-0759        3243    GREEN, SENORA                                                     379.90

                                                                            0Cust-0760        3250    GREENIDGE, HAZELLE                                                233.17

                                                                            0Cust-0762        3254    GREER, HOLLY                                                      236.89

                                                                            0Cust-0764        3261    GRENIER, ROBERT                                                   272.30

                                                                            0Cust-0765        3267    GRIER, JENNIFER                                                   292.23

                                                                           00011_1620         3269    GRIFFIN, FRANKIE                                                1,153.43

                                                                            007_0977-1        3273    GRIFFITH, RYAN                                                    200.91

                                                                            0Cust-0769        3280    GRIMES, KATHY                                                     109.92

                                                                            0Cust-0770        3281    GRIMES, MELODY                                                    365.29

                                                                           00011_2353         3291    GROSS, PAMELA S                                                 3,781.02

                                                                            007_0122-1        3294    GROVE, MATTHEW                                                  1,095.87

                                                                           00011_2540         3300    GUERRERO, DANIEL                                                  109.58

                                                                            0Cust-0776        3304    GUEST-MANSFIEL, ERICA                                             581.59

                                                                            0Cust-0777        3305    GUIDARA, STEPHANIE                                              1,108.63

                                                                            0Cust-0779        3307    GUINEY, GREG                                                      621.36

                                                                            0Cust-0781        3314    GULLETTE, DAVID                                                    29.22

                                                                            0Cust-0784        3317    GURJAR, NANDITA                                                   365.29

                                                                            007_1983-1        3321    GUTHRIE, MARK                                                     365.30

                                                                            0Cust-0788        3340    HACKER, KIM                                                        46.30

                                                                            0Cust-0790        3348    HAHIMI, HAFEEZULL                                                 511.41


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 24
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 30 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            007_2099-1        3368    HAMID, ANWER                                                      876.70

                                                                            0Cust-0794        3370    HAMILTON DAVIS, MELODY                                             73.06

                                                                            007_2922-1        3378    HAMLIN, DEREK                                                     212.31

                                                                            0Cust-0801        3393    HANCOX, HOWARD                                                    146.12

                                                                            007_2624-1        3394    HANDAPANI, NEETHIDEV                                               73.04

                                                                            0Cust-0804        3404    HANNON, ROBIN                                                      77.44

                                                                            0Cust-0805        3410    HARA, YUKIHIRO                                                    830.28

                                                                            0Cust-0812        3432    HARLOW, ANITA                                                   2,758.27

                                                                            0Cust-0813        3433    HARLOW, STEVE                                                     100.64

                                                                            0Cust-0814        3436    HARR, ELIZABETH                                                   991.99

                                                                            007_0277-1        3437    HARRELL, CORINTHIA                                                193.60

                                                                            0Cust-0816        3439    HARRELL, MITCH                                                    348.49

                                                                            007_0133-1        3440    HARRELL, WILLIAM                                                  348.49

                                                                            0Cust-0817        3442    HARRILL, MARY                                                     649.20

                                                                            0Cust-0820        3454    HARRIS, BRANDON                                                   639.85

                                                                            0Cust-0821        3455    HARRIS, CHRISTOPH                                                  22.36

                                                                           00011_2068         3457    HARRIS, JENNIFER L.                                               395.23

                                                                            007_0263-1        3459    HARRIS, JUSTIN S.                                               1,908.38

                                                                            0Cust-0825        3472    HARRISON, MIKE                                                    133.82

                                                                            0Cust-0826        3473    HARRISON, MIKE                                                    133.82

                                                                            0Cust-0830        3480    HART, SHIRLEY                                                      36.53

                                                                            0Cust-0833        3485    HARTON, ANTERRIO                                                  292.23

                                                                           00011_1857         3496    HASH, KATIE                                                       492.29

                                                                            007_0460-1        3506    HATARIEH, NOHAMAD                                               1,241.99

                                                                            007_0461-1        3507    HATARIEH, NOHAMAD                                                 584.46


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 25
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 31 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                           00011_1692         3508    HATCHER, THOMAS W.                                              1,609.49

                                                                            0Cust-0840        3509    HATHAWAY, KEITH                                                   184.12

                                                                            0Cust-0841        3518    HAWKINS, SHAMIKA                                                  198.73

                                                                            0Cust-0842        3519    HAWTHORNE, DAVID                                                  972.93

                                                                           00011_2388         3520    HAYBURN, JENNIFER B                                               501.60

                                                                            007_0201-1        3521    HAYES, JAMES                                                      438.31

                                                                            0Cust-0844        3527    HAYGOOD, MIKEISHLA                                                 80.90

                                                                           00011_2290         3528    HAYNES, AMY                                                       555.24

                                                                            0Cust-0846        3531    HAYTER, MIKE                                                      137.40

                                                                            007_2208-1        3533    HEALY, KRISTIN                                                    365.29

                                                                            0Cust-0848        3540    HEDDEN, JOYE                                                      262.34

                                                                            0Cust-0850        3558    HEENEY, CHRIS                                                   1,340.32

                                                                            0Cust-0851        3562    HEIKELL, MARK                                                     135.14

                                                                            007_2239-1        3564    HEINRICH, ISABELLA                                                365.29

                                                                            007_1539-1        3573    HELPER, KEITH                                                      76.70

                                                                            0Cust-0855        3576    HEMPHILL, ANTHONY                                                  52.92

                                                                            0Cust-0856        3582    HENDERSON, JORDAN                                                 365.29

                                                                            0Cust-0861        3616    HENRY, VIRGINIA                                                   215.97

                                                                            0Cust-0862        3617    HENSE, SOAE                                                     1,271.47

                                                                           00011_2347         3620    HENSON, ELLEN                                                   1,153.43

                                                                            0Cust-0863        3622    HEPLER, KEITH                                                      76.70

                                                                            0Cust-0865        3627    HERBERT, KAREN                                                    227.93

                                                                            0Cust-0867        3637    HERNANDEZ, RAYMUNVO                                               441.42

                                                                            0Cust-0868        3638    HERNANDEZ, SARA                                                   141.40

                                                                            0Cust-0870        3644    HERRING, MICHAEL                                                  108.08


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 26
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 32 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            0Cust-0871        3645    HERSHBERGER, DON                                                  170.08

                                                                            0Cust-0872        3650    HESSLER, MAXINE                                                   128.57

                                                                            0Cust-0874        3652    HESTERMANN, ALISHA                                                657.52

                                                                            0Cust-0877        3655    HEWITT, DLYNN                                                      18.26

                                                                           00011_2383         3656    HEWITT, LATOYA                                                    116.89

                                                                            0Cust-0879        3662    HICKMAN, SABEENA                                                  828.46

                                                                            0Cust-0880        3663    HICKS, NICHOLE                                                     39.54

                                                                            0Cust-0883        3674    HILDEBRAND, JENS                                                1,889.33

                                                                            007_0940-1        3676    HILDEBRAUD, JEUS                                                  657.52

                                                                            0Cust-0885        3680    HILL, ARICKA                                                       80.96

                                                                            0Cust-0887        3682    HILL, DELORIS                                                     438.35

                                                                           00011_2381         3686    HILL, KENDALL                                                     146.12

                                                                            0Cust-0890        3687    HILL, LATRAVIA                                                     39.44

                                                                            0Cust-0893        3697    HILLEY, JAMES                                                      73.06

                                                                            0Cust-0895        3700    HILLIER, KALETA                                                   711.75

                                                                           00011_2104         3703    HINDLE, LISA                                                      146.12

                                                                           00011_1827         3713    HITCHCOCK, JEANNE                                                 189.94

                                                                            0Cust-0897        3714    HITCHCOCK, JOHN                                                   252.48

                                                                           00011_1560         3724    HODEL, SAMANTHA                                                 1,446.17

                                                                            0Cust-0902        3725    HODGEN, RUTH                                                      220.80

                                                                            007_1151-1        3738    HOLBERT, TIM                                                      537.66

                                                                            0Cust-0908        3742    HOLDEN, BRIANNA                                                 1,186.27

                                                                            0Cust-0911        3746    HOLLAND, STACEY                                                    17.29

                                                                            0Cust-0913        3751    HOLLINS, NICOLE                                                   511.41

                                                                           00011_1553         3754    HOLLOWELL, GERALD                                                 694.04


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 27
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 33 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                           00011_2717         3755    HOLLY, KELLY C.                                                   201.55

                                                                            0Cust-0916        3759    HOLROYD, KATHLEEN                                                 234.85

                                                                            0Cust-0917        3761    HOLSTON, NICKEELA                                                  21.92

                                                                            0Cust-0918        3762    HOLT, JANICE                                                      146.12

                                                                            007_1552-1        3769    HOOD, MICHAEL                                                     303.69

                                                                            0Cust-0920        3770    HOOD, TAMMY                                                        46.20

                                                                            007_2401-1        3773    HOOPER, JACQUELINE                                                367.83

                                                                            007_0548-1        3778    HORACE, ALMA                                                      205.98

                                                                            0Cust-0924        3785    HORSEY, MONEQUE                                                    36.53

                                                                           00011_1677         3787    HOSAMANE, PRABHU                                                  365.29

                                                                           00011_2593         3788    HOSEY, MICHELLE                                                   655.30

                                                                            0Cust-0925        3789    HOSTUTLER, AARON                                                1,324.24

                                                                            0Cust-0926        3791    HOUSE, DEBBIE                                                     876.70

                                                                            0Cust-0927        3793    HOUSE, WILLIAM                                                     43.27

                                                                           00011_2873         3806    HOWARD, LISA                                                      291.50

                                                                            0Cust-0929        3807    HOWARD, PAULA                                                     761.60

                                                                            0Cust-0930        3808    HOWARD, SHEMIKA                                                   146.12

                                                                           00011_2370         3813    HUDGINS, JOHN A                                                   146.12

                                                                            007_1610-1        3814    HUDSON, BOBBI                                                     292.23

                                                                            0Cust-0932        3815    HUDSON, BOBBI JO                                                  109.59

                                                                            0Cust-0933        3816    HUDSON, BOBBIJO                                                   182.64

                                                                            0Cust-0934        3818    HUFF, ED                                                           73.06

                                                                            0Cust-0935        3822    HUFNAGEL, EMILY                                                 1,962.34

                                                                            0Cust-0937        3827    HUGHES, DONALD                                                  1,244.35

                                                                            0Cust-0943        3837    HUNT, GEORGE                                                      146.12


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 28
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 34 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                           00011_1596         3851    HUSSAIN, SHAZIA                                                   715.79

                                                                            007_0711-1        3856    HYATT, JAMES                                                      270.29

                                                                            0Cust-0946        3857    HYATT, JOHN                                                       111.36

                                                                            0Cust-0949        3882    INC, RESCARE                                                    2,752.10

                                                                            0Cust-0952        3886    INGRAM, HANNAH                                                     73.06

                                                                            007_1187-1        3887    INGRAM, KAMERON                                                   109.58

                                                                            0Cust-0953        3888    INLEVA, MARIYA                                                     55.35

                                                                            007_2782-1        3889    INNESS, AMANDA                                                    131.50

                                                                            0Cust-0956        3907    IRVIN, RYAN                                                       913.22

                                                                           00011_2895         3908    IRVING, KIMBERLY                                                  712.45

                                                                            007_0359-1        3910    ISLAM, SUFIA                                                      238.02

                                                                            0Cust-0959        3924    JACKSON, BRANDON                                                   14.61

                                                                            007_1458-1        3925    JACKSON, DEQUANIUS & CRYSTAL                                    5,520.76

                                                                            007_0253-1        3928    JACKSON, KRISTIN                                                  124.19

                                                                            007_0962-1        3932    JACKSON, SHARON                                                   170.98

                                                                            0Cust-0962        3936    JACOBS, DAVID                                                      54.79

                                                                           00011_1675         3939    JACOBS, MARSHALL                                                  292.23

                                                                            0Cust-0964        3946    JAIN, ABHISHEK                                                    483.26

                                                                            0Cust-0965        3947    JALANDONI, RIZALIME                                               421.17

                                                                            0Cust-0966        3952    JALLOH, RUGIATU                                                   146.12

                                                                            007_2444-1        3961    JAMES, LATASHA                                                    146.12

                                                                           00011_1911         3963    JAMESON, BRIAN E.                                                 438.84

                                                                            0Cust-0970        3971    JANIFER, NANCY                                                    219.17

                                                                            0Cust-0971        3972    JANSEN, LAURA                                                      55.72

                                                                            0Cust-0975        3987    JEFFRIES, JASMINE                                                 545.90


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 29
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 35 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            0Cust-0976        3988    JENKINS III, FRANCIS                                              546.47

                                                                            0Cust-0977        3994    JENKINS, RICKEY                                                    73.05

                                                                            0Cust-0979        3996    JENKINS, SHARON                                                    73.06

                                                                            0Cust-0980        3997    JENKINS, TJ                                                       404.08

                                                                            0Cust-0981        3998    JENKINS, VALERIE                                                3,399.71

                                                                            07_2863-1b        4002    JENNIFER VASQUEZ                                                   87.65

                                                                            0Cust-0983        4004    JENNINGS, CRYSTAL                                                 146.12

                                                                            0Cust-0987        4020    JEWELL, ELENA                                                     134.43

                                                                            0Cust-0991        4030    JINWRIGHT, CYNTHIA                                                420.44

                                                                            0Cust-0993        4035    JOHN, ASHLEY                                                      844.35

                                                                            007_0964-1        4037    JOHNS, DENISE                                                     451.01

                                                                            0Cust-0996        4044    JOHNSON, CRYSTAL                                                   30.34

                                                                            0Cust-0997        4047    JOHNSON, DARNELL                                                  565.04

                                                                           00011_1676         4050    JOHNSON, DENEESE                                                  170.16

                                                                            0Cust-0998        4053    JOHNSON, DORISA                                                   219.17

                                                                            0Cust-1001        4066    JOHNSON, KIMBERLY                                                  98.59

                                                                            0Cust-1002        4067    JOHNSON, KYRA                                                     603.74

                                                                           00011_1646         4073    JOHNSON, LISA R.                                                1,068.69

                                                                            0Cust-1005        4079    JOHNSON, MARTIN                                                   246.05

                                                                           00011_2139         4087    JOHNSON, PAMELA L.                                                689.31

                                                                            0Cust-1007        4089    JOHNSON, PATRICK                                                  311.95

                                                                            007_0314-1        4095    JOHNSON, SHANEL                                                   255.70

                                                                            0Cust-1010        4099    JOHNSON, TAMARA                                                   375.48

                                                                            0Cust-1012        4107    JOHNSON-NUNEZ, CHARLIE                                            284.96

                                                                           00011_2745         4112    JONES, ALICIA E.                                                   73.06


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 30
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 36 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            0Cust-1014        4116    JONES, BRENNAN                                                     20.91

                                                                            0Cust-1016        4119    JONES, CHANDA                                                     416.69

                                                                            0Cust-1017        4120    JONES, CHARLIE                                                    219.17

                                                                            0Cust-1020        4127    JONES, DOROTHY                                                     73.06

                                                                            007_2386-1        4130    JONES, EVELYN                                                     116.86

                                                                           00011_1816         4131    JONES, FELICIA                                                    422.28

                                                                            0Cust-1022        4133    JONES, GERRY                                                      200.91

                                                                            0Cust-1024        4136    JONES, JAMES                                                      342.62

                                                                            007_0759-1        4138    JONES, JOYCE                                                      146.12

                                                                           00011_2729         4142    JONES, KENYA                                                      299.54

                                                                            0Cust-1026        4144    JONES, LATISHA                                                     73.06

                                                                            0Cust-1027        4145    JONES, LATOYA                                                     124.91

                                                                           00011_2097         4146    JONES, MICHAEL B.                                               1,057.81

                                                                            007_0336-1        4151    JONES, TAMARA                                                     200.91

                                                                            007_1115-1        4152    JONES, THEMBA                                                      73.06

                                                                            0Cust-1029        4165    JORDON, JAMES                                                   1,130.92

                                                                            0Cust-1030        4168    JOSEPH, CHERYL                                                    117.26

                                                                            007_1059-1        4174    JOYCE, TOM                                                        276.72

                                                                            0Cust-1033        4175    JOYNER, KIMBERLY                                                  146.12

                                                                            0Cust-1038        4195    KAISER, CHARLES                                                    39.53

                                                                            0Cust-1040        4199    KALLINA, CHAD                                                     790.85

                                                                            0Cust-1041        4201    KAMARA, DAEMOH                                                  1,073.94

                                                                            0Cust-1042        4202    KAMARA, MUSA                                                      115.82

                                                                            0Cust-1044        4205    KAMRAD, BARDIA                                                    774.39

                                                                            007_1033-1        4208    KANIECKI, BONITA                                                   73.06


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 31
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 37 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            0Cust-1047        4216    KARAEV, ALEXEY                                                    292.23

                                                                            0Cust-1048        4220    KASOZI, PADDY                                                     182.64

                                                                            0Cust-1050        4225    KATSAMPIS, TINA                                                   689.99

                                                                            0Cust-1053        4229    KAWECKI, MARILYN                                                  108.33

                                                                            007_1050-1        4232    KEARNS, CEDRA                                                   1,184.97

                                                                            0Cust-1058        4251    KELLEY, CATHY                                                     107.72

                                                                            0Cust-1060        4260    KELLY, KATHY                                                      214.78

                                                                           00011_1776         4261    KELLY, KENNETH A                                                1,378.83

                                                                            0Cust-1063        4272    KEMP, MIKE                                                        569.39

                                                                            007_2898-1        4275    KENDALL, KIMETHA                                                  395.66

                                                                            007_0827-1        4276    KENDRICK, ALEXANDRA                                               584.46

                                                                            007_1413-1        4280    KENNAN, HEATHER                                                   131.49

                                                                            0Cust-1067        4288    KERNS, ROGER                                                       18.26

                                                                            0Cust-1069        4290    KESLER, JO ANN                                                    379.61

                                                                           00011_2418         4291    KESLER, JOANN M                                                   379.61

                                                                            0Cust-1071        4300    KHALAFALLA, ALSADIG                                             9,156.37

                                                                            0Cust-1072        4301    KHALED, MASOOMA                                                 1,197.42

                                                                            0Cust-1075        4307    KHAN, RASHEED                                                      99.52

                                                                            0Cust-1081        4317    KIM, CHRISTINE                                                    111.27

                                                                           00011_1760         4319    KIM, LISA S                                                       438.35

                                                                           00011_1996         4320    KIM, WINIE                                                        108.67

                                                                            007_1045-1        4331    KING, BRIAN                                                       366.53

                                                                            0Cust-1084        4334    KING, KEVIN                                                       365.29

                                                                            0Cust-1088        4348    KINSEY, SCOTT                                                     209.31

                                                                           00011_2830         4350    KIRBY, RACHEL N.                                                   73.06


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 32
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 38 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            0Cust-1089        4351    KIRBY, ROBERT                                                     735.69

                                                                            007_1853-1        4364    KISER, CARL                                                     1,182.78

                                                                            0Cust-1090        4365    KISER, ORLANDO                                                     21.92

                                                                            0Cust-1091        4366    KISSIK, ANTHONY                                                   421.60

                                                                            0Cust-1096        4392    KNIGHT, MICHAEL                                                   126.41

                                                                            0Cust-1097        4394    KNIGHTON, MIKE                                                     24.11

                                                                            007_1154-1        4398    KNOX, BERNADETTE                                                  741.42

                                                                            0Cust-1099        4399    KNOX, DEVIN                                                       616.50

                                                                           00011_1878         4404    KNUTSON, VICKI                                                     65.74

                                                                            0Cust-1101        4410    KODAKALLA, INDIRA                                                   0.97

                                                                            0Cust-1102        4418    KONAH, AIAH                                                       219.17

                                                                            007_2370-1        4419    KONATT, AIAH                                                      292.23

                                                                            007_0631-1        4421    KONG, DEJUN                                                       189.94

                                                                            007_0801-1        4433    KORNEGAY, MR.                                                     281.34

                                                                            0Cust-1106        4434    KORNEGGAY, SHELTON                                                281.34

                                                                            0Cust-1108        4442    KOTB, HOSSAM                                                       33.59

                                                                            007_1928-1        4455    KREISEL, AMBER                                                    131.48

                                                                            0Cust-1111        4456    KREUTZER, JOHN                                                     47.58

                                                                            0Cust-1113        4465    KUCOWSKI, KEITH                                                    61.94

                                                                            0Cust-1118        4500    LA BALOGUN, GANIYUISH                                             115.43

                                                                            0Cust-1119        4518    LAKE, BERNETHA                                                    730.58

                                                                            007_2508-1        4530    LANCASTER, DARLENE                                                 65.75

                                                                            0Cust-1125        4540    LANGE, JOHNNY                                                      73.06

                                                                           00011_2144         4545    LANIER, CAROLYN                                                    36.52

                                                                            0Cust-1126        4548    LANTZ, ALYSSA                                                     911.47


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                        Desc Main                             Page: 33
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 39 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                      Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                       Claim Paid

FUNDS REMITTED TO COURT
                                                                            0Cust-1127        4549    LANTZ, MIKE                                                        473.41

                                                                            0Cust-1128        4550    LARA, MARCOS                                                       182.64

                                                                            0Cust-1131        4557    LASHER, LORNA                                                      730.58

                                                                           00011_1757         4558    LASHLEY, ANGELA R                                                  790.37

                                                                            0Cust-1132        4559    LASHUNGA, KYUMA                                                    387.30

                                                                            007_0843-1        4565    LATIMER, DEBRA                                                     588.03

                                                                            007_2067-1        4567    LATONE, RACHEL                                                     748.29

                                                                            0Cust-1137        4576    LAWRENCE, GAIL                                                      73.06

                                                                            0Cust-1138        4578    LAWRENCE, LUCRETIA                                                 119.25

                                                                            007_2056-1        4586    LAWYER, KIANA                                                       87.66

                                                                            0Cust-1141        4587    LAXA, ADRIAN                                                       115.05

                                                                            0Cust-1142        4592    LE CLAIR, ANDREW                                                    37.54

                                                                            007_0722-1        4593    LE, LENA                                                           107.40

                                                                           00011_1771         4599    LEACH, MONICA                                                      328.75

                                                                            007_2105-1        4602    LEARO, MICHELLE                                                    189.94

                                                                            0Cust-1145        4606    LEBER, PATRICIA                                                  1,457.16

                                                                           00011_1999         4607    LEBLANC, MANDI                                                     351.34

                                                                           00011_2465         4611    LEDBETTER, STEVEN                                                  352.53

                                                                           00011_2659         4613    LEDFORD, PHILIP                                                    578.87

                                                                            0Cust-1146        4617    LEE, BETH                                                           15.35

                                                                           00011_1541         4619    LEE, CRYSTAL                                                       980.35

                                                                           00011_2622         4620    LEE, EBONY                                                         858.43

                                                                            0Cust-1148        4632    LEE, MARILYN                                                       248.53

                                                                            007_1264-1        4640    LEGG, EMILY                                                        637.68

                                                                           00011_1756         4648    LENGYEL, PEGGY                                                     487.28


  COURTREM                                                                                                                                 Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 34
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 40 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                           00011_2452         4659    LEONARD, BOBBY E                                                1,462.87

                                                                           00011_2709         4663    LESLIE, IAN                                                       693.72

                                                                            0Cust-1156        4664    LESLIE, KIMBERLY                                                  693.72

                                                                            007_0113-1        4682    LEWIS, KAREN                                                      271.05

                                                                            0Cust-1163        4687    LEWIS, MAE                                                        207.54

                                                                            007_0288-1        4703    LEWIS, YLONDA                                                     109.57

                                                                            0Cust-1165        4707    LI, CANXIN                                                        342.63

                                                                            0Cust-1166        4721    LICWINKO, JASON                                                   397.30

                                                                            007_2093-1        4722    LIENDEN, RHYS                                                   1,535.64

                                                                            0Cust-1168        4740    LINEBERRY, VIVIAN                                                 146.12

                                                                           00011_2523         4745    LINKINS, BONITA                                                   320.72

                                                                            0Cust-1170        4749    LINTHICUM, SHAWN                                                  127.78

                                                                            007_1520-1        4750    LIPSCOMB, AKINTUNDE                                               281.27

                                                                            0Cust-1171        4761    LITTLE, GERNARD                                                    24.55

                                                                            0Cust-1172        4762    LITTLE, KEVIE                                                      18.26

                                                                            07_2738-1a        4765    LITTLETON, DAVID                                                   69.68

                                                                            0Cust-1174        4767    LITTON, PAUL                                                    3,107.12

                                                                           00011_1552         4777    LIVINGSTON, REBECCA                                               365.29

                                                                            0Cust-1179        4787    LOCKE, CHARNICE                                                   285.32

                                                                            0Cust-1180        4793    LOCKWOOD, JONICA                                                  109.59

                                                                            0Cust-1182        4801    LOGAN, CAROL                                                      312.68

                                                                            0Cust-1183        4802    LOGAN, CASIE                                                    1,095.87

                                                                           00011_1818         4810    LONG, DUSTIN                                                      370.44

                                                                            0Cust-1186        4811    LONG, JEAN                                                         77.24

                                                                            0Cust-1189        4828    LOPEZ, LIZETTE                                                    255.17


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 35
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 41 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            0Cust-1190        4829    LOPEZ, MARGARITA                                                   51.13

                                                                            0Cust-1192        4838    LOUALLEN, DANNY (MD)                                               82.56

                                                                            0Cust-1193        4839    LOUALLEN, DANNY (MD)                                              463.92

                                                                           00011_1968         4840    LOUVIERE, REBECCA                                                 228.82

                                                                            007_2582-1        4855    LOWER, RICHARD                                                    109.57

                                                                            0Cust-1196        4856    LOWERY, THOMAS                                                     10.39

                                                                            0Cust-1197        4859    LOYD, STEPHANIE                                                   521.80

                                                                            007_1321-1        4860    LOZANO, KAREN                                                     160.72

                                                                            0Cust-1202        4881    LUGO, FRANK                                                       271.19

                                                                            007_1377-1        4884    LUKE, BRITTANY                                                    146.11

                                                                            0Cust-1203        4887    LUNA GONZALEZ, CARMEN                                              60.64

                                                                           00011_2375         4891    LUTES, ERIK J                                                     541.90

                                                                            007_2257-1        4895    LYMAN, JENNIE                                                      73.05

                                                                            0Cust-1207        4905    LYNCH, LAURA                                                      125.18

                                                                            0Cust-1209        4923    MABRY, ANTWAN                                                      36.53

                                                                            0Cust-1211        4933    MACON, MARLO                                                       88.56

                                                                            007_0450-1        4935    MADAY, BRIAN                                                       81.22

                                                                            0Cust-1212        4936    MADAY, SALMA                                                       54.97

                                                                            0Cust-1214        4942    MADELEINE NKOU, CHARLES                                           365.29

                                                                            007_1560-1        4951    MAGEE, DONA                                                     1,196.59

                                                                            0Cust-1219        4965    MAKAN, HUSHMUKH                                                   375.64

                                                                            007_2011-1        4966    MAKINDU, MARIE                                                    146.12

                                                                            0Cust-1221        4969    MALACARA, FERNANDO                                                876.70

                                                                           00011_1563         4994    MALPHRUS, JERICHO                                                 142.67

                                                                            0Cust-1228        5008    MANLEY, FRANKLIN                                                  210.56


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 36
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 42 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            0Cust-1229        5009    MANMI, DENAKAY                                                     94.90

                                                                            0Cust-1230        5010    MANN, ASHLE                                                        99.85

                                                                            0Cust-1231        5013    MANNESS, RICHARD                                                  487.90

                                                                            0Cust-1234        5019    MANON MATESAN, VENKATARQ                                          543.45

                                                                           00011_2238         5026    MANUEL, SHALONDA                                                  146.12

                                                                            0Cust-1236        5029    MARANTO, CAROL                                                    348.47

                                                                            0Cust-1237        5031    MARCHESE, BRYAN                                                   171.58

                                                                            0Cust-1243        5048    MARQUEZ, ENRIQUE                                                   46.50

                                                                            0Cust-1245        5061    MARSHALL, JAMES                                                   116.89

                                                                            0Cust-1247        5066    MARTEENY, KIM                                                      38.36

                                                                            0Cust-1249        5071    MARTIN, DHAIMA                                                    210.41

                                                                            007_2467-1        5074    MARTIN, HEATHER                                                   730.58

                                                                            007_2412-1        5075    MARTIN, JENNIFER                                                  146.11

                                                                            0Cust-1250        5080    MARTIN, MELVIN                                                    141.40

                                                                            0Cust-1252        5085    MARTIN, SAMMYE                                                     19.49

                                                                            0Cust-1256        5090    MARTINEZ, MARK                                                     54.50

                                                                            0Cust-1258        5093    MARTINEZ, ROSE                                                    135.90

                                                                            0Cust-1259        5094    MARTINEZ, YADIRA                                                  146.12

                                                                            0Cust-1260        5095    MARTINS, STEPHANIE                                                 22.19

                                                                            0Cust-1261        5096    MARTY, CAROL                                                      168.03

                                                                           00011_2691         5099    MASON, JENNA                                                      596.90

                                                                            0Cust-1263        5105    MASSENBURG, MARY                                                   73.06

                                                                            0Cust-1264        5106    MASSEY, JOHNATHAN                                                 292.38

                                                                           00011_2922         5107    MASSEY, JONATHNA                                                  292.38

                                                                            0Cust-1266        5109    MASSEY, NICOLE                                                    510.56


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 37
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 43 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            0Cust-1267        5110    MASSEY, PETER                                                     422.07

                                                                            0Cust-1271        5121    MATHEWS, GLORIA                                                    36.53

                                                                            007_0521-1        5127    MATTHEWS, BRENT                                                    76.71

                                                                            007_1861-1        5129    MATTHEWS, CONISUE                                                 438.35

                                                                            007_0348-1        5131    MATTHEWS, NIOLA                                                   292.23

                                                                            0Cust-1275        5134    MATTINGLY, MELISSA                                                 83.29

                                                                            0Cust-1277        5143    MAXSON, MICHAEL                                                   208.07

                                                                            007_1150-1        5144    MAY, BONIE                                                        365.29

                                                                            0Cust-1278        5145    MAY, BONNIE                                                       304.16

                                                                            0Cust-1279        5152    MAYBERRY, BRYAN                                                   270.64

                                                                            0Cust-1280        5153    MAYELE, FIFI                                                      151.27

                                                                            0Cust-1281        5154    MAYER, MONIKA                                                     268.88

                                                                            0Cust-1282        5162    MAYFIELD, JULIE                                                   365.29

                                                                            0Cust-1283        5166    MAYS, ROSHAD                                                      471.55

                                                                            007_0549-1        5168    MAZETIS, MARY                                                     112.50

                                                                            0Cust-1290        5188    MCCARTY, DENAURICE                                                454.73

                                                                            0Cust-1291        5189    MCCAULEY-WHITE, LAURA                                           2,178.01

                                                                            0Cust-1292        5191    MCCLATCHEY, TEANDRA                                               295.67

                                                                            0Cust-1293        5192    MCCLENDON, KELVIN                                                 109.59

                                                                            0Cust-1295        5195    MCCOLGAN, BRIAN                                                   464.63

                                                                            0Cust-1296        5196    MCCONNELL, SHIRLEE                                                146.12

                                                                            0Cust-1297        5200    MCCORMICK, ALICIA                                               1,028.10

                                                                            0Cust-1298        5201    MCCORMICK, ANDREW                                                 767.10

                                                                            0Cust-1301        5208    MCCOY, HEATHER                                                    146.12

                                                                            0Cust-1302        5213    MCCROBIE, MATTHEW                                                 170.73


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 38
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 44 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                           00011_2185         5214    MCCUALEY, MONICA                                                1,168.93

                                                                            007_1644-1        5217    MCCULLOUGH, MICHAEL                                             1,115.23

                                                                            0Cust-1303        5218    MCCULLUM, SHELLY                                                  543.05

                                                                            0Cust-1304        5220    MCDANIEL, KEISHA                                                   84.66

                                                                            007_1550-1        5229    MCDONALD, MICHELLE                                                213.04

                                                                            0Cust-1308        5236    MCEWEN, CHRISTINA                                                  26.88

                                                                            0Cust-1309        5237    MCEWEN, JUERGEN                                                   981.08

                                                                            0Cust-1310        5244    MCGUINEY, MATTHEW                                                  87.67

                                                                           00011_2865         5250    MCINTYRE, CARLTON                                                  94.98

                                                                            0Cust-1314        5256    MCKENNA, KYLE                                                     146.12

                                                                            0Cust-1315        5260    MCKENNEY, DAVID                                                    92.42

                                                                            0Cust-1316        5264    MCKIM, JOHN                                                        14.61

                                                                            0Cust-1317        5265    MCKINLEY, RANDY                                                   350.68

                                                                            0Cust-1319        5269    MCKNIGHT, JACKIE                                                  292.23

                                                                            0Cust-1320        5272    MCLAURIN, PEGGY                                                   127.98

                                                                            0Cust-1321        5284    MCNAMARA, KYLENE                                                   67.05

                                                                            007_2408-1        5286    MCNEAR-ROSS, MELVIN                                                43.83

                                                                            0Cust-1322        5287    MCNEIL, KATHY                                                     508.12

                                                                            0Cust-1323        5288    MCNEIL, REGINDENA                                                 112.66

                                                                            0Cust-1326        5301    MEANS, MANGO                                                       36.53

                                                                            007_2729-1        5302    MEANS, MARGO                                                       36.53

                                                                            0Cust-1329        5311    MEEKS, JAMES                                                      565.81

                                                                           00011_1892         5312    MEIJER, STEPHANIE                                                 139.22

                                                                            0Cust-1338        5329    MENDEZ, LUZ                                                       130.04

                                                                            007_2129-1        5331    MENDEZ, PEDRO                                                     647.29


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 39
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 45 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                           00011_2651         5332    MENDOAZ, MARY                                                     725.09

                                                                            0Cust-1339        5333    MENDOZA, EDWARD                                                   949.75

                                                                            0Cust-1340        5334    MENEFEE, BOBBY                                                    275.21

                                                                            0Cust-1341        5337    MEONI, JESSICA                                                    996.11

                                                                            0Cust-1342        5338    MERCATANTE, ALESHIA                                               667.37

                                                                            0Cust-1346        5344    MERRITT, DAWN                                                     650.57

                                                                            0Cust-1348        5352    MESSINA, DIANA                                                    136.55

                                                                           00011_2113         5370    MICHENS, COLISHA                                                   65.74

                                                                            007_0326-1        5379    MILLER JR. , JAMES                                                146.12

                                                                            0Cust-1353        5383    MILLER, BERNAE                                                    345.40

                                                                           00011_2663         5384    MILLER, BERNAE LEAH                                               345.40

                                                                           00011_2461         5388    MILLER, CHRISTOPHER A                                             175.34

                                                                            0Cust-1355        5390    MILLER, DERRICK                                                   219.17

                                                                            0Cust-1356        5391    MILLER, DESIREE                                                    58.45

                                                                            0Cust-1358        5393    MILLER, DUMEKA                                                    103.22

                                                                            0Cust-1359        5394    MILLER, ELIZABETH                                                 150.26

                                                                           00011_1838         5395    MILLER, FRED                                                    1,003.32

                                                                           00011_2335         5397    MILLER, JAMES T                                                   300.27

                                                                            0Cust-1367        5414    MILLER, STEVEN                                                     80.33

                                                                            007_2610-1        5416    MILLER, TARA                                                      279.69

                                                                            0Cust-1369        5420    MILLS, NICHELLE                                                   365.29

                                                                            0Cust-1370        5423    MILNER, FRANCIS                                                   187.82

                                                                            0Cust-1371        5425    MILUM, DIERK                                                      336.10

                                                                            0Cust-1372        5427    MIMS, NECOLE                                                       36.53

                                                                            007_1536-1        5433    MINK, BRENDA                                                      857.66


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 40
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 46 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            007_1235-1        5440    MINTON, JANE                                                      605.96

                                                                            0Cust-1379        5441    MINTZ, JUANITA                                                    166.57

                                                                            0Cust-1381        5451    MISKIRI, JEFFEARY                                                  36.53

                                                                            0Cust-1382        5454    MITCHELL, GREGORY                                                  36.53

                                                                            007_0824-1        5467    MLILHALL, JASON                                                   989.86

                                                                            0Cust-1387        5472    MOCK, DUSTIN                                                      158.16

                                                                            0Cust-1388        5476    MOERY, NATHAN                                                     148.60

                                                                            0Cust-1389        5484    MOKHTAR, REEM                                                     186.03

                                                                            0Cust-1392        5491    MONDROW, IAN                                                      194.15

                                                                            0Cust-1395        5508    MONTGOMERY, MARILYN                                               158.16

                                                                            0Cust-1396        5511    MONTGOMERY, WILLIAM                                             3,283.54

                                                                            0Cust-1397        5513    MOODY, MICHAEL                                                    599.52

                                                                            007_0934-1        5514    MOORE, ADRIA                                                      109.56

                                                                            007_1900-1        5519    MOORE, CINDY                                                       51.14

                                                                            0Cust-1399        5520    MOORE, COURTNEY                                                     5.04

                                                                            007_1463-1        5526    MOORE, EDDIE                                                      496.79

                                                                           00011_2070         5528    MOORE, JOSHUA                                                     847.48

                                                                            007_0367-1        5534    MOORE, NICOLE                                                     182.64

                                                                           00011_1925         5535    MOORE, ROBBIE                                                     876.70

                                                                            0Cust-1405        5543    MORALES, MARCOS                                                   373.23

                                                                            0Cust-1407        5550    MORAN, MICHAEL                                                  1,289.26

                                                                            0Cust-1409        5552    MORANTE, IRMA                                                     175.25

                                                                            0Cust-1410        5555    MORENO, CONNIE                                                    331.76

                                                                            0Cust-1411        5557    MORGAN, HARRY                                                   1,327.33

                                                                            0Cust-1418        5568    MORRIS, JOHN                                                    1,095.87


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 41
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 47 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            0Cust-1419        5574    MORRISIII, MAX                                                     73.06

                                                                            0Cust-1420        5584    MORSELL, ERICA                                                    146.12

                                                                            007_1179-1        5585    MORTON, ROBERT                                                    146.12

                                                                            0Cust-1422        5587    MORTON, YARETTE                                                   146.12

                                                                            07_2856-1b        5592    MOSKALSKI, SOCEARRE                                               900.57

                                                                            0Cust-1425        5593    MOSLEY, TANII                                                     711.34

                                                                            007_2081-1        5597    MOTELET, PARKER                                                 1,182.75

                                                                            0Cust-1429        5610    MULLEN, JASON                                                   1,210.22

                                                                            0Cust-1431        5614    MULTI MEDIA, ZIG ZAG                                              444.53

                                                                            0Cust-1432        5619    MURPHEY, ALLEM                                                    146.12

                                                                            0Cust-1433        5621    MURPHY, CLINT                                                      50.94

                                                                            007_0469-1        5622    MURPHY, GLORIA                                                    309.75

                                                                            007_1961-1        5626    MURRARY, REGINA                                                   173.50

                                                                            0Cust-1435        5631    MURRAY, PATRICIA                                                  292.23

                                                                            0Cust-1436        5632    MURRAY, REGINIA                                                   173.50

                                                                            0Cust-1437        5633    MURREY, SHARON                                                    949.75

                                                                            007_0435-1        5637    MURTHA, WILLIAM                                                   182.64

                                                                            0Cust-1438        5638    MUSA, LAWRENCE                                                    730.58

                                                                            0Cust-1439        5641    MUSEL, STEPHEN                                                    171.37

                                                                            0Cust-1440        5642    MUSGROVE, ERIC                                                    504.81

                                                                            0Cust-1442        5645    MUSSE, KIM                                                        233.79

                                                                            007_2305-1        5646    MUTEN, MIKAEL                                                     482.14

                                                                            0Cust-1444        5653    MYERS, ELIZABETH                                                  113.08

                                                                           00011_2743         5660    MYERS, SUE                                                        131.50

                                                                            0Cust-1446        5664    NADON, ROBERT                                                     753.96


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 42
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 48 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            0Cust-1452        5674    NANGA, DORTHY                                                   1,461.16

                                                                            0Cust-1453        5678    NASCIMENTO, LUIS                                                  146.12

                                                                            0Cust-1457        5709    NEALY, HEATHER                                                     73.06

                                                                            0Cust-1458        5714    NEGASHE, SELOME                                                   257.59

                                                                            0Cust-1462        5721    NELSON, KELLY                                                     237.23

                                                                            0Cust-1463        5722    NELSON, LOU                                                       293.85

                                                                            0Cust-1464        5737    NEWELL, CHRISTY                                                    86.46

                                                                            0Cust-1466        5744    NEWMAN, GARY                                                       75.89

                                                                            0Cust-1470        5755    NEWTON, JEFF                                                        7.88

                                                                           00011_2380         5763    NGUYEN, CUONG                                                     495.22

                                                                            0Cust-1478        5782    NICHOLSON-WEAV, RITA                                              192.87

                                                                            007_2128-1        5783    NIELSEN, BRANDY                                                   271.62

                                                                           00011_1649         5785    NIGMEDZYANOV, RAVIL                                               932.94

                                                                            0Cust-1483        5795    NJIRIRI, PAULA                                                  1,826.45

                                                                           00011_1835         5796    NKWENTI, RUBY                                                     270.31

                                                                            0Cust-1488        5808    NORMAN, ELLIOT                                                    512.11

                                                                            0Cust-1489        5814    NORRIS, JAMES                                                   1,581.65

                                                                            0Cust-1491        5823    NORTON, CLEO                                                      394.76

                                                                            0Cust-1493        5826    NOTICE, SANDRA                                                    109.59

                                                                            0Cust-1494        5834    NOWAK, GARY                                                        44.56

                                                                            0Cust-1496        5838    NUNALLY, JOSHUA                                                 1,462.67

                                                                            0Cust-1497        5839    NUNEZ GONZALEZ, JESSICA                                           189.57

                                                                            0Cust-1498        5840    NUNEZ, BENITA                                                      47.39

                                                                            0Cust-1501        5850    NWYNNE, STEVEN                                                     83.28

                                                                            0Cust-1502        5851    NYCUM, SONIA                                                      224.91


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 43
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 49 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            0Cust-1504        5854    O DONNELL, CHARLES                                                730.58

                                                                            0Cust-1505        5855    O MOORE, MATHEW                                                   103.44

                                                                            0Cust-1506        5858    OAKS, MARION                                                      107.09

                                                                            0Cust-1508        5862    OBRIEN, KEVIN                                                      73.06

                                                                            007_2139-1        5864    OCSZOWY, RONALD                                                   253.07

                                                                            0Cust-1510        5868    ODONAHUE, SUSAN                                                   875.82

                                                                           00011_2735         5869    O'DONNELL, CHARLES J.                                             730.58

                                                                            0Cust-1512        5873    OF BALTIMORE, THE ARK                                              50.57

                                                                            0Cust-1514        5882    OGBONNA, ANDY                                                     803.64

                                                                            0Cust-1515        5883    OGDON, GLENN                                                      229.15

                                                                           00011_2614         5886    OGENS, ELENA                                                       96.65

                                                                            0Cust-1516        5887    OGONOWSKI, ALEXANDER                                               26.72

                                                                            007_1645-1        5889    OGUNDEKO, BABADARE                                                292.23

                                                                            0Cust-1517        5892    OKORO, OLIVE                                                      113.85

                                                                            0Cust-1519        5902    OLIVA, GIL                                                         94.78

                                                                            007_1800-1        5906    OLIVEROS, ADRIANA P.                                              131.50

                                                                            0Cust-1521        5907    OLONE, MARTHA                                                      98.34

                                                                            0Cust-1522        5908    OLSON, TRAVIS                                                     190.13

                                                                            0Cust-1523        5909    OLSZOWY, RONALD                                                   253.06

                                                                            0Cust-1524        5911    OLVERA, HUGO                                                       54.79

                                                                            0Cust-1525        5919    ONYEKWERE, DANIEL                                                 243.88

                                                                           00011_2616         5923    ORANGE, CAROL                                                     976.71

                                                                            007_0751-1        5929    OREN, WILLIAM                                                     598.35

                                                                            007_1506-1        5931    ORIGNO, TEWADROS                                                  284.17

                                                                            007_2711-1        5937    ORSHAN, TSIPORAH                                                  545.94


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 44
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 50 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            0Cust-1529        5939    ORTEGA, CECIL                                                     118.62

                                                                            0Cust-1534        5949    OSBORNE, LINDA                                                    810.85

                                                                            007_0676-1        5964    OUZTS, AUDREY                                                     146.12

                                                                            0Cust-1538        5971    OWENS, PORTIA                                                     118.98

                                                                            0Cust-1540        5977    PACE, STACY                                                       803.64

                                                                            0Cust-1541        5978    PACE, TIFFANY                                                     292.23

                                                                           00011_2866         5982    PACK, BRITTANY                                                  1,810.93

                                                                           00011_2191         5990    PAGE, DERRICK                                                     909.66

                                                                            0Cust-1543        5992    PAICE, RAHMOND                                                    592.41

                                                                            0Cust-1547        6001    PALMER, BRITTANY                                                1,625.51

                                                                            0Cust-1548        6004    PALMER, JAMES                                                      71.74

                                                                            0Cust-1551        6008    PANAGOPOULOS, PETER                                               349.96

                                                                            0Cust-1555        6015    PARADY, WILLIAM                                                    73.06

                                                                            0Cust-1557        6017    PARIHAR, AMBUJ                                                  1,066.97

                                                                            007_0465-1        6019    PARKER, ALEX                                                      131.50

                                                                            0Cust-1559        6024    PARKER, KRISTI                                                    146.12

                                                                            0Cust-1560        6025    PARKER, LISA                                                    1,325.80

                                                                            0Cust-1561        6028    PARKER, NATHANIEL                                                 250.29

                                                                            0Cust-1562        6029    PARKER, RACHEL                                                     91.32

                                                                            0Cust-1563        6031    PARKINSON, RACHEL                                                 414.22

                                                                            007_0493-1        6032    PARKS, ANTHONY                                                    124.99

                                                                            007_0495-1        6037    PARKS, LAURA                                                      146.11

                                                                            0Cust-1564        6041    PARRISH, LEROY                                                     20.46

                                                                           00011_2437         6068    PATRICK, HEZZIE                                                   393.48

                                                                           00011_2574         6085    PAYNE, JAMES R                                                    508.77


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 45
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 51 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            0Cust-1577        6088    PAYTON, DEMETRIA                                                  106.93

                                                                            0Cust-1579        6094    PEARCE, ABIOSEH                                                    54.44

                                                                            007_0585-1        6099    PEARSON, KEVIN                                                    124.19

                                                                            0Cust-1582        6109    PEEL, GRANT                                                     1,194.84

                                                                            007_1353-1        6118    PENDERGRAFT, JAMES                                                250.14

                                                                           00011_1931         6125    PENNY, LINDA                                                       36.53

                                                                            0Cust-1587        6142    PERKINS, ROSA                                                     368.41

                                                                            007_1680-1        6143    PERRY, ANGEL                                                       66.76

                                                                            0Cust-1588        6144    PERRY, HAL                                                        106.64

                                                                            007_2456-1        6146    PERRY, JOHNNICE                                                   694.05

                                                                            007_2315-1        6149    PERRY, STACIE                                                     219.17

                                                                            0Cust-1589        6151    PERRY-FINLEY, STACI                                               111.40

                                                                            0Cust-1590        6152    PERRY-SIMMONS, STACIE                                             146.12

                                                                            007_0989-1        6160    PETERSON, JON                                                   1,340.32

                                                                            0Cust-1594        6162    PETERSON, SHARIKA                                                 146.11

                                                                            0Cust-1595        6165    PETIT, MAX                                                        236.20

                                                                            0Cust-1597        6168    PETTIE, JENNIFER                                                   44.84

                                                                            0Cust-1599        6170    PETTIFORD, TABITHA                                                  8.01

                                                                            007_0289-1        6171    PETTY, JEROME                                                     131.50

                                                                            0Cust-1601        6175    PHILLIPPI, EILEEN                                                 109.59

                                                                            0Cust-1602        6176    PHILLIPS, ASHLI                                                   103.69

                                                                            0Cust-1603        6178    PHILLIPS, DON                                                     415.36

                                                                            0Cust-1605        6182    PHOEBUS, LORAINE                                                  174.22

                                                                            0Cust-1606        6183    PICKARD, NICOLE                                                   146.12

                                                                            0Cust-1608        6185    PICKET, JAMES                                                      36.53


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 46
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 52 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            007_0566-1        6192    PIERRE-LOUIS, STEPHANIE                                           131.50

                                                                            007_1551-1        6193    PIERSOL, JOSH                                                      87.65

                                                                            007_0497-1        6194    PIERSON, VANESSA                                                  668.74

                                                                            007_2814-1        6197    PILLAI, MANOJ                                                     711.93

                                                                            0Cust-1610        6203    PINCKNEY, DEIDREA                                                  80.36

                                                                            0Cust-1611        6204    PINCOFFS, MARLENE                                                 342.62

                                                                            007_0244-1        6210    PIPPINS, ZSAPORA                                                  401.82

                                                                            007_0457-1        6211    PIRES, NUBIA                                                      214.01

                                                                            0Cust-1614        6212    PIRRADA, IRMAN                                                     37.25

                                                                            0Cust-1615        6222    PITTS, JAN                                                         29.22

                                                                            0Cust-1617        6226    PLANZ, FRANNY                                                     474.84

                                                                            0Cust-1622        6240    POLING, HOWARD                                                    808.52

                                                                            0Cust-1623        6241    POLK JR, OLLIE                                                     73.06

                                                                            0Cust-1625        6245    POOLE, JOSEPH                                                     146.12

                                                                           00011_2654         6246    POOLE, KAREN                                                       73.06

                                                                            0Cust-1627        6249    POPE, ANTIONE                                                     857.57

                                                                            007_1436-1        6251    PORE, ROBERT                                                      731.31

                                                                            0Cust-1629        6252    POREDA, JOHN                                                      262.34

                                                                            007_1392-1        6253    PORTER, BEATRICE                                                  374.99

                                                                            007_2225-1        6261    PORTILLO, ANGEL                                                 1,315.05

                                                                            0Cust-1632        6263    POSADA, OSCAR                                                      91.72

                                                                            0Cust-1633        6264    POTTS, MALORIE                                                  1,224.42

                                                                            0Cust-1634        6265    POUNDS, JONATHAN                                                  301.50

                                                                            0Cust-1635        6271    POWELL, KENNETH                                                    73.06

                                                                           00011_1718         6277    POWLEDGE, RUSSELL W                                               964.81


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 47
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 53 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            0Cust-1637        6280    PRABHAKARAN, BHARATH                                              100.32

                                                                           00011_2351         6292    PRENDERGAST, TARA                                                 464.63

                                                                            0Cust-1640        6299    PRICE, BRIAN                                                       36.53

                                                                            0Cust-1643        6332    PRITZ, KARI                                                     2,795.12

                                                                            0Cust-1644        6333    PROCOPIO, DIANE                                                   313.64

                                                                            007_1672-1        6346    PROSKI, FRANK                                                     394.51

                                                                            007_1673-1        6347    PROSKI, FRANK                                                     204.56

                                                                            0Cust-1647        6356    PRUETT, NATHAN                                                    658.04

                                                                            07_0768-1a        6357    PRUGH, KATHERINE                                                  146.12

                                                                            0Cust-1648        6363    PRYCE, BOBBIE                                                      34.51

                                                                           00011_2202         6364    PRYOR, MELISSA E                                                1,745.68

                                                                            007_2354-1        6365    PS ACQUISITION CO                                               2,663.03

                                                                            0Cust-1649        6373    PUCCIARELLO, THOMAS                                               126.51

                                                                            007_0411-1        6374    PUCCIO, PHILIP                                                    146.12

                                                                            0Cust-1653        6384    PUMPALOVA, MAGDALENA                                               71.60

                                                                            0Cust-1654        6385    PURCELL, DANIELE                                                  189.13

                                                                           00011_2119         6386    PURCELL, DANIELLE                                                 750.57

                                                                            007_0921-1        6391    PYO, HONG                                                         281.40

                                                                            0Cust-1657        6395    QUEBEDO, LESBIA                                                   347.57

                                                                           00011_2769         6396    QUEEN, MALANKA                                                    317.57

                                                                            0Cust-1658        6398    QUEEN, MARVETTE                                                   365.29

                                                                           00011_1539         6401    QUICKLEY, DEBORAH                                               1,336.08

                                                                            0Cust-1659        6402    QUIGLY, BARBARA                                                    60.92

                                                                           00011_2648         6410    QUIROZ, WALDINA                                                   509.72

                                                                            0Cust-1660        6422    RADHAKRISHNAN, BALAJI                                             266.74


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 48
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 54 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            007_0709-1        6430    RAGHAVAN, SHRIRAM                                               1,849.25

                                                                            0Cust-1665        6445    RAMOS, GILBERTO                                                    14.61

                                                                            0Cust-1667        6447    RAMOS, RONALD                                                     365.29

                                                                            007_2583-1        6450    RAMSEY, RICHARD                                                 1,085.61

                                                                           00011_2222         6453    RANDALL, CARLA                                                    149.16

                                                                            0Cust-1672        6463    RANSOM, DUSTIN                                                     18.26

                                                                            007_1874-1        6467    RAO, CHITRALEKHA                                                1,095.87

                                                                            0Cust-1675        6470    RAPHAEL, SHARIKA                                                   38.36

                                                                           00011_2111         6474    RAPPOLD, COURTNEY                                                 584.56

                                                                            0Cust-1676        6477    RASHID, MAMUNUR                                                   515.89

                                                                            0Cust-1680        6490    RAYMES, ELSIE                                                     156.34

                                                                            0Cust-1683        6502    REED, DEBBIE                                                       11.94

                                                                            0Cust-1686        6505    REEVES, RUBY                                                      365.29

                                                                            0Cust-1688        6512    REID, ANITA (MD)                                                  638.71

                                                                           00011_1633         6517    REID, ROBERT                                                      365.29

                                                                            0Cust-1694        6525    REJALI, SARAH                                                     440.16

                                                                            007_0932-1        6529    RETTMAN, EVAN                                                     731.30

                                                                            007_1710-1        6533    REYES, RICARDO                                                    263.00

                                                                           00011_2629         6537    REYNOLDS, KELSEY                                                   65.74

                                                                            0Cust-1699        6539    RHODES, BARBARA                                                   288.58

                                                                            007_2012-1        6545    RICCIARDELLA, CHRIS                                               312.14

                                                                           00011_2337         6546    RICE, ABIGAIL                                                     365.29

                                                                            007_0287-1        6548    RICE, DAWN                                                        817.46

                                                                            0Cust-1703        6550    RICH, STEPHANIE                                                    73.06

                                                                            007_0208-1        6554    RICHARD, MAGGIE                                                   803.64


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                        Desc Main                             Page: 49
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 55 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                      Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                       Claim Paid

FUNDS REMITTED TO COURT
                                                                            0Cust-1705        6560    RICHARDSON, DORIS                                                  123.91

                                                                            007_1380-1        6566    RICHMOND, LEAH                                                     625.36

                                                                            0Cust-1709        6576    RIDDICK, TONYA                                                     146.12

                                                                            0Cust-1711        6581    RIEGER, TANYA                                                      657.74

                                                                            007_1871-1        6586    RIGG, TIM                                                          250.49

                                                                            0Cust-1713        6587    RILEY, EDELTRAUD                                                   297.04

                                                                            0Cust-1714        6588    RILEY, KENNETH                                                   1,109.05

                                                                            0Cust-1717        6594    RIOS, GLORIA                                                       584.46

                                                                            0Cust-1721        6610    RIVERA, HURBANO                                                     29.22

                                                                            0Cust-1722        6611    RIVERA, JOHN                                                     1,746.42

                                                                            0Cust-1724        6615    RIVEROS, RODRIGO                                                   162.19

                                                                            0Cust-1727        6633    ROBERTS, ADAM                                                      307.03

                                                                            0Cust-1729        6641    ROBERTS, YVONNE                                                     19.77

                                                                            0Cust-1731        6646    ROBINSON, ANDREA                                                   767.10

                                                                            0Cust-1733        6649    ROBINSON, ANTOINETT                                                917.95

                                                                            007_0184-1        6658    ROBINSON, ERIC                                                     251.30

                                                                            0Cust-1736        6659    ROBINSON, FATOUMATA                                                191.77

                                                                            0Cust-1737        6661    ROBINSON, JULIETTE                                                  36.53

                                                                            0Cust-1739        6669    ROBINSON, RYAN                                                      23.23

                                                                            0Cust-1740        6671    ROBLEDO, BROOKE                                                  1,050.61

                                                                            0Cust-1742        6675    ROCHA DE C, LUZ MARIA                                              365.29

                                                                            0Cust-1745        6679    ROCKETT, LATONYA                                                   179.88

                                                                           00011_2495         6686    RODERICK, ANNA                                                     161.39

                                                                            0Cust-1748        6690    RODKEY, SUSAN                                                       83.15

                                                                            0Cust-1749        6692    RODOCKER, SHELLY                                                   430.21


  COURTREM                                                                                                                                 Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 50
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 56 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            0Cust-1750        6693    RODRIGUEZ, ABRAHAM                                                 73.06

                                                                            007_2494-1        6696    RODRIGUEZ, NORBERTO                                               103.74

                                                                            0Cust-1752        6699    RODRIGUEZ, YVONNE                                               1,380.76

                                                                            0Cust-1753        6700    RODRIQUEZ, LETICIA                                                 76.71

                                                                            0Cust-1754        6702    ROGER, JOAN                                                     1,149.36

                                                                            0Cust-1755        6705    ROGERS, BREA                                                       73.06

                                                                            007_1128-1        6713    ROGERS, RICHIE                                                    676.20

                                                                           00011_2607         6714    ROGERS, ROBYN W                                                   427.39

                                                                            0Cust-1758        6722    ROLDAN, INDIRA                                                    219.17

                                                                            0Cust-1759        6735    ROSALES, ESPARENZA                                                511.87

                                                                            007_0603-1        6741    ROSE, BONNYE                                                      737.83

                                                                            0Cust-1762        6749    ROSEN, ANDREA                                                     320.97

                                                                            0Cust-1763        6753    ROSS, BRENDA                                                       73.06

                                                                            0Cust-1766        6768    ROWLAND, DAVID                                                    272.65

                                                                            0Cust-1767        6770    ROYSTER, JO                                                        14.61

                                                                           00011_2003         6783    RUDNICKAS, SUSAN C.                                               214.01

                                                                            0Cust-1771        6786    RUIZ, ANICEITO                                                  1,315.05

                                                                            0Cust-1773        6789    RUKJKANAA, JOSEPHINE                                              969.41

                                                                           00011_2725         6807    RUTLEDGE, JAISEN                                                   86.25

                                                                            007_1397-1        6808    RUTSCH, MELISSA                                                    13.88

                                                                            0Cust-1777        6813    RYAN, PATRICK                                                      31.56

                                                                            0Cust-1779        6815    SABO, KATHRYN                                                   1,130.63

                                                                            0Cust-1780        6824    SAENZ, CARLOS                                                     482.40

                                                                            0Cust-1782        6833    SALAZAR, DANIEL                                                   554.61

                                                                            0Cust-1783        6837    SALAZAR, NANCY                                                     36.53


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 51
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 57 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            0Cust-1785        6843    SALINAS, HELEN                                                    189.78

                                                                            007_1243-1        6869    SANBORN, JEFF                                                      73.04

                                                                            0Cust-1790        6874    SANCHEZ, MARIA                                                     70.52

                                                                            007_2220-1        6876    SANDEEN, PETER                                                    479.42

                                                                           00011_2252         6881    SANDHU, BALJEET S                                                 351.41

                                                                            0Cust-1792        6883    SANFORD, GINA                                                      32.88

                                                                           00011_1810         6885    SANKEL, JOHN                                                    1,364.97

                                                                            007_1292-1        6888    SANTIAGO, GUILLERMO                                               254.73

                                                                            0Cust-1793        6890    SANTOS, JOHN                                                      222.78

                                                                            0Cust-1794        6892    SARGSYAN, VARDAN                                                  348.90

                                                                            0Cust-1796        6896    SASTRY, CHI                                                       137.34

                                                                            0Cust-1797        6897    SATTERFIELD, NORA                                                 703.53

                                                                            0Cust-1798        6899    SAUBER, LUKE                                                    1,167.47

                                                                            0Cust-1799        6900    SAUCEDA, ANDREW                                                   171.73

                                                                            0Cust-1802        6905    SAUTER, FREDA                                                   1,208.37

                                                                            0Cust-1803        6906    SAWYER, SABRINA                                                   690.39

                                                                            007_2110-1        6914    SCALLAN JR. , ANDREW                                              687.59

                                                                            0Cust-1812        6926    SCHMIDT, MELISSA                                                  146.12

                                                                            0Cust-1813        6927    SCHNEIDER, MATTHEW                                                 73.06

                                                                            0Cust-1815        6935    SCHUETT, ALEXA                                                      5.84

                                                                           00011_2711         6942    SCHURMANN, FREDRIC                                                146.11

                                                                            007_1852-1        6943    SCHWAB, JAMES                                                     189.94

                                                                            0Cust-1817        6952    SCOTT, ANTHONY                                                    365.29

                                                                            0Cust-1818        6953    SCOTT, EMILY                                                      138.78

                                                                            007_1149-1        6960    SCOTT, ROSETTA                                                    109.58


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 52
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 58 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                           00011_1671         6982    SEGHETTI, RONALD S.                                             1,298.95

                                                                            007_0366-1        6985    SEHANK, DANIEL                                                  1,153.49

                                                                            0Cust-1823        6990    SEISAY, VANESSA                                                 1,241.99

                                                                            0Cust-1827        7011    SESAY, KUJMBA                                                     103.49

                                                                            0Cust-1830        7017    SEVERINO, MONICA                                                   74.23

                                                                            007_1984-1        7020    SGRO, BRIAN                                                     2,245.68

                                                                            0Cust-1832        7035    SHANE, SAL                                                        438.35

                                                                            0Cust-1833        7038    SHANNON, LASHONDA                                                  36.53

                                                                            0Cust-1834        7039    SHAPIRO, JOSH                                                     126.58

                                                                            0Cust-1840        7064    SHELTON, ANGELA                                                     7.31

                                                                            007_2147-1        7066    SHEPARD, YVETTE                                                   730.58

                                                                            0Cust-1842        7069    SHEPHARD, VINCENT                                               1,461.16

                                                                            007_2372-1        7070    SHEPHERD, QUEENTONYA                                              764.76

                                                                            0Cust-1843        7071    SHEPHERD, TONYA                                                   764.76

                                                                            0Cust-1844        7072    SHEPPARD, LACENDRA                                                116.89

                                                                            0Cust-1845        7073    SHEPPARD, YVETTE                                                  730.58

                                                                            0Cust-1846        7075    SHERMAN, SHEILA                                                 1,138.80

                                                                            0Cust-1848        7077    SHERRARD, NAKISHA                                                  73.06

                                                                            0Cust-1849        7081    SHIELDS, KEVIN                                                     20.65

                                                                           00011_2784         7101    SHORT, DEBORA                                                     876.70

                                                                            007_1021-1        7110    SHUMAN, RANDALL                                                   108.86

                                                                            0Cust-1854        7133    SIMMONS, CHRISTINE                                                146.12

                                                                            0Cust-1856        7135    SIMMONS, LADONYA                                                   73.06

                                                                            0Cust-1859        7153    SIMS, DWAYJAN                                                     153.41

                                                                            0Cust-1863        7160    SINGER, COURTNEY                                                  506.26


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 53
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 59 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            0Cust-1866        7176    SIRKO, BENEKA                                                      73.06

                                                                            0Cust-1867        7177    SIROTZKY, LUIS                                                  1,119.75

                                                                            0Cust-1868        7178    SISKEY, JENNA                                                     206.83

                                                                            007_1124-1        7183    SIZEMORE, TABITHA                                               1,908.09

                                                                            0Cust-1872        7187    SKINNER, LASHAWN                                                   29.22

                                                                            0Cust-1876        7203    SMALLWOOD, ASHLEY                                                 267.12

                                                                            0Cust-1878        7205    SMALLWOOD, LEONARD                                                283.28

                                                                            0Cust-1880        7209    SMID, JAMES                                                       783.69

                                                                           00011_2401         7219    SMITH, ALEECIA                                                    227.92

                                                                            0Cust-1883        7221    SMITH, ANTHONY                                                    272.51

                                                                            007_1291-1        7223    SMITH, ASHLEY                                                     789.03

                                                                            0Cust-1884        7224    SMITH, BARBARA                                                     36.53

                                                                           00011_1789         7233    SMITH, DARLENE M.                                                 292.23

                                                                            007_0822-1        7234    SMITH, DAVID                                                    1,461.16

                                                                            0Cust-1885        7239    SMITH, DORIS                                                    1,171.65

                                                                            07_2476-1a        7240    SMITH, DOROTHY                                                     73.06

                                                                            0Cust-1886        7242    SMITH, DWALA                                                       41.59

                                                                            0Cust-1887        7245    SMITH, GAIL                                                       179.96

                                                                            0Cust-1888        7247    SMITH, GERALD                                                     315.39

                                                                            007_0412-1        7249    SMITH, GLORIA                                                      87.66

                                                                            007_0644-1        7250    SMITH, INGA                                                        43.83

                                                                            0Cust-1889        7251    SMITH, JESSICA                                                    397.19

                                                                            0Cust-1890        7255    SMITH, KENNETH                                                    328.76

                                                                            007_1086-1        7258    SMITH, LAURA                                                       73.04

                                                                            0Cust-1892        7261    SMITH, MICHAEL (NC)                                                14.61


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 54
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 60 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            0Cust-1893        7262    SMITH, MICHAEL (NC)                                               228.01

                                                                            0Cust-1894        7263    SMITH, MYRTIS                                                     128.58

                                                                           00011_2339         7274    SMITH, THOMASINA                                                  949.75

                                                                            0Cust-1896        7275    SMITH, TORREY                                                     991.51

                                                                            0Cust-1902        7299    SNYDER, TINA                                                      146.12

                                                                            0Cust-1903        7300    SOBECKI, DENNIS                                                   754.27

                                                                            007_1639-1        7301    SOIA, CHRIS                                                       294.74

                                                                            0Cust-1904        7302    SOLA, CHRIS                                                       312.43

                                                                            0Cust-1905        7303    SOLANO, PHILLIP                                                 1,119.02

                                                                            007_1485-1        7304    SOLDERITCH, VICTORIA                                              836.78

                                                                            007_1352-1        7313    SORTO, ELVIA                                                    3,293.39

                                                                            0Cust-1908        7343    SPEDDEN, JESSICA                                                   32.30

                                                                            0Cust-1909        7344    SPEESE, BRIAN                                                      73.06

                                                                            0Cust-1911        7347    SPENCER, KAREN                                                    319.79

                                                                           00011_1686         7350    SPIELVOGEL, LAUREN                                                255.70

                                                                           00011_2811         7355    SPITZER, ERIC J.                                                1,485.90

                                                                           00011_2208         7372    SPRUILL, MELINDA                                                  146.12

                                                                            0Cust-1921        7392    STANFORD, TOMMY                                                   147.22

                                                                           00011_1837         7396    STAPLES, LEONARD                                                   49.68

                                                                            0Cust-1923        7400    STARKE, CHRIS                                                     204.90

                                                                            007_0473-1        7401    STARKE, CHRISTOPHER                                               195.15

                                                                            0Cust-1926        7430    STEFANIK, EVAN                                                    163.64

                                                                            0Cust-1928        7437    STEPHENS, TAMIKA                                                   19.72

                                                                            0Cust-1929        7442    STERLING, JOYCE                                                   109.59

                                                                           00011_1587         7443    STERRETTE, JAMES                                                  648.17


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 55
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 61 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            0Cust-1931        7448    STEVENS, BOB                                                       14.05

                                                                            0Cust-1933        7460    STEWART, MOBOLAJI                                                 530.40

                                                                            0Cust-1934        7464    STILL, ROMEISHA                                                    73.06

                                                                           00011_2455         7475    STOKES, DEMETRIUS L                                               255.70

                                                                            0Cust-1937        7476    STOKES, DEMETRUYS                                                 255.70

                                                                            0Cust-1938        7478    STOKES, LARRY                                                      15.63

                                                                            0Cust-1939        7479    STONE JR, CANUTE                                                  164.38

                                                                            0Cust-1940        7486    STOUT, JOHN                                                        91.29

                                                                           00011_1674         7488    STRAIGHT LINE RESOURCES                                        16,741.69

                                                                            0Cust-1942        7491    STRAUB, LAUREN                                                    514.09

                                                                            0Cust-1943        7492    STRAUSS, MARCI                                                    257.72

                                                                            0Cust-1944        7493    STREETER, TAMIKA                                                   75.81

                                                                            0Cust-1945        7494    STRELKAUSKAS, DANNY                                             1,564.89

                                                                            007_1008-1        7497    STRIPLING, DORETHA                                                291.49

                                                                            0Cust-1946        7498    STRUNKSTEIN, MARTY                                                260.19

                                                                            0Cust-1947        7503    STULTS, SALLIE                                                    656.38

                                                                            0Cust-1949        7505    STUPARU, EMILIA                                                   331.68

                                                                            007_0553-1        7509    STUTZMAN, KATHRYN                                                 270.31

                                                                            0Cust-1950        7515    SUAREZ, MARIO                                                     743.39

                                                                            0Cust-1953        7540    SUSTAITA, ERNEST                                                   43.83

                                                                            0Cust-1954        7543    SUTTLE, DEBRA                                                      35.42

                                                                            0Cust-1957        7558    SWART, BRIDGET                                                     24.61

                                                                            0Cust-1958        7559    SWARTZ, RICHARD                                                   295.34

                                                                            007_1481-1        7560    SWEAT, BRANDI                                                      58.45

                                                                            0Cust-1960        7570    SZYOLER, TARA                                                      73.06


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 56
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 62 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                           00011_2792         7571    TABBEN, ELAINE M.                                                 378.36

                                                                            0Cust-1961        7573    TABOURN, TAMIR                                                    657.52

                                                                            0Cust-1963        7579    TAJ, RICHARDS                                                     340.06

                                                                            0Cust-1964        7583    TALLAT, KEN                                                        69.68

                                                                            0Cust-1967        7610    TARRER, JANICE                                                     73.06

                                                                            0Cust-1968        7611    TATA, SEVERINE                                                    146.12

                                                                            007_0683-1        7612    TATE, CANDACE                                                      73.04

                                                                            007_0684-1        7613    TATE, CANDACE                                                     189.94

                                                                           00011_2175         7628    TAYLOR, BEVERLY A.                                                133.60

                                                                           00011_1927         7629    TAYLOR, CECELIA                                                   406.25

                                                                            0Cust-1970        7630    TAYLOR, CECILIA                                                   406.25

                                                                           00011_2284         7649    TAYLOR, LISA                                                      182.64

                                                                            0Cust-1977        7654    TAYLOR, RANDY                                                     183.80

                                                                            007_2775-1        7655    TAYLOR, ROBERT                                                    140.09

                                                                            0Cust-1978        7657    TAYLOR, VALERIE                                                   139.39

                                                                            0Cust-1980        7665    TAYS, CHARNESSA                                                   117.98

                                                                            0Cust-1981        7673    TELLO, CRYSTAL                                                  1,466.06

                                                                            0Cust-1982        7674    TENCH, JASON                                                      146.12

                                                                            0Cust-1985        7678    TERREBONNE, BRIAN                                                 257.90

                                                                            0Cust-1986        7679    TERRELL, JASON                                                    423.31

                                                                            0Cust-1987        7682    TERRES, ASHLEY                                                     20.55

                                                                            0Cust-1988        7683    TERRY, ANGELA                                                     157.99

                                                                            0Cust-1992        7692    TESSEMA, ALPHA                                                     40.44

                                                                            0Cust-1994        7722    THOMAS, DARCEL                                                    541.92

                                                                            0Cust-1995        7725    THOMAS, GEORGE                                                  1,174.47


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 57
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 63 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            0Cust-1997        7731    THOMAS, LARHONDA                                                  132.97

                                                                            0Cust-1998        7732    THOMAS, LORI                                                       73.06

                                                                            0Cust-2000        7738    THOMAS, MELINDA                                                   102.28

                                                                            0Cust-2001        7739    THOMAS, MICHAEL                                                    73.06

                                                                           00011_1858         7741    THOMAS, RANDAL                                                     87.66

                                                                            0Cust-2003        7743    THOMAS, RITA                                                      146.12

                                                                            0Cust-2007        7755    THOMPSON, ELIZEBETH                                                73.06

                                                                           00011_2205         7757    THOMPSON, KEITH S                                               1,126.00

                                                                            0Cust-2008        7758    THOMPSON, KENDRA                                                  272.38

                                                                           00011_1953         7759    THOMPSON, MAC                                                     252.05

                                                                            0Cust-2010        7763    THOMPSON, SHARON                                                   78.90

                                                                            0Cust-2011        7772    THORPE, STACEY                                                    578.17

                                                                            0Cust-2014        7775    THULLA, FATMATA                                                   202.71

                                                                            007_2052-1        7788    TIPPETT, JENNIFER                                                 109.57

                                                                            0Cust-2019        7789    TITTERMAN, SARA                                                    38.36

                                                                            0Cust-2021        7793    TODD, MILDRED                                                   1,692.57

                                                                            0Cust-2023        7802    TOMLIN, ROY                                                       332.14

                                                                            0Cust-2024        7803    TOMLINSON, CHAD                                                    23.71

                                                                            007_1822-1        7816    TORMEY, JOHN                                                      695.09

                                                                            0Cust-2028        7822    TORRES, GILBERTO                                                   98.96

                                                                            007_0695-1        7823    TORRES, HUMBERTO                                                  633.11

                                                                            007_1747-1        7824    TORRES, LUIS                                                      321.46

                                                                           00011_2855         7825    TORRES, ROCHELLE                                                1,445.16

                                                                           00011_2429         7826    TOVAR, LIBNY                                                      360.01

                                                                            0Cust-2029        7827    TOVAR, RIBI                                                       379.16


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 58
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 64 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            007_2414-1        7828    TOWNSEND, NATASHA                                                 103.44

                                                                            0Cust-2030        7829    TOYE, GLORIA                                                       10.84

                                                                            0Cust-2034        7840    TREVINO, MARCELINO                                                 47.44

                                                                            07_2704-1a        7847    TROUBLEFIELD, JESSE                                             3,747.88

                                                                            0Cust-2036        7850    TRUESDALE, CHANDRA                                              3,353.13

                                                                            0Cust-2037        7855    TRUJILLO, LETISCIA                                                197.26

                                                                            007_0534-1        7856    TRUJILLO, ROGELIO                                                 197.26

                                                                            0Cust-2038        7864    TUCKER, ERICH                                                      91.32

                                                                            0Cust-2039        7865    TUCKER, JEFF                                                       70.60

                                                                            0Cust-2041        7868    TUCKER, SAVANNAH                                                  316.33

                                                                            0Cust-2046        7881    TURNER, ANNA                                                      139.39

                                                                            007_0612-1        7883    TURNER, DONALD                                                  1,577.27

                                                                            0Cust-2047        7885    TURNEY, MARGO                                                      13.63

                                                                            0Cust-2048        7889    TUTOR, KRYSTAL                                                    449.66

                                                                            0Cust-2054        7909    UNDERWOOD, JUSTIN                                                 586.32

                                                                           00011_2842         7923    UNKART, CARLA                                                     426.06

                                                                            007_1759-1        7934    VACCARO, CARROLL                                                   39.45

                                                                            0Cust-2057        7939    VALANDONI, RIZALIME                                               311.58

                                                                            0Cust-2058        7940    VALCARCEL, FRANK                                                1,673.70

                                                                            007_1188-1        7941    VALCORE, CLARE                                                    740.88

                                                                            0Cust-2062        7947    VALLEEJO, YOLANDA                                                 753.86

                                                                            007_2600-1        7949    VALLEJO, YOLANDA                                                  753.86

                                                                            0Cust-2063        7953    VAN HOOK, STEFFANIE                                               136.15

                                                                            0Cust-2064        7954    VAN LENTEN, KEITH                                                 322.14

                                                                            007_1430-1        7955    VAN NESS, MARIA                                                   170.76


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 59
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 65 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            0Cust-2067        7961    VANDIVORT, NANCY                                                  151.86

                                                                            007_2497-1        7963    VAN-HOOF, JAMES                                                    87.65

                                                                            0Cust-2069        7966    VARGAS, GENOVEVA                                                  146.12

                                                                            0Cust-2070        7967    VARGAS, MICHAEL                                                   157.16

                                                                            0Cust-2071        7971    VARGULICH, DEBORAH                                                260.07

                                                                           00011_1989         7976    VARNER, ROBERT                                                     87.66

                                                                            0Cust-2073        7978    VASQUEZ, ANDREW                                                 1,259.94

                                                                            0Cust-2074        7979    VASQUEZ, CRYSTAL                                                  912.37

                                                                            0Cust-2075        7980    VASQUEZ, EVETTE                                                   319.91

                                                                           00011_2443         7983    VAUGHAN, TONGELA                                                  154.60

                                                                            0Cust-2077        7986    VAUGHN, DARREL                                                    313.29

                                                                            0Cust-2080        7990    VEEN, MICHAEL                                                     143.72

                                                                            0Cust-2085        8003    VENEGAS, CARLOS                                                   488.44

                                                                           00011_2410         8004    VENKATARAMANI, AKILA                                              640.59

                                                                           00011_2456         8005    VENKATARAMANI, AKILA                                              541.16

                                                                           00011_1669         8007    VENNEMAN, DONALD T.                                             2,314.45

                                                                            0Cust-2086        8009    VERA, BRENDA                                                      301.45

                                                                            007_1406-1        8018    VERMA, ASHISH                                                     160.73

                                                                            0Cust-2087        8019    VERNON, CEONDRA                                                    73.06

                                                                            0Cust-2089        8023    VERSHOVA, MARINA                                                   73.06

                                                                           00011_1891         8027    VIAUD, ALAIN                                                      252.50

                                                                            0Cust-2091        8032    VIGIL, GILMA                                                    1,047.25

                                                                           00011_2063         8046    VONA, SEAN                                                      1,655.34

                                                                            0Cust-2095        8056    WADE, KANDICE                                                      58.45

                                                                           00011_2433         8057    WADE, MILDRED J                                                   230.13


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 60
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 66 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            0Cust-2096        8065    WAITERS, REGINA                                                    73.06

                                                                           00011_1707         8074    WALFORD, TRACI                                                     36.53

                                                                            0Cust-2099        8076    WALKER, DEANDRA                                                   286.56

                                                                            0Cust-2100        8078    WALKER, FRANKLIN                                                   12.65

                                                                            0Cust-2103        8090    WALL, ANTHONY                                                     930.87

                                                                            0Cust-2104        8091    WALL, JOSH                                                        567.23

                                                                            07_0749-1a        8093    WALLACE, CAROLYN                                                  365.29

                                                                            0Cust-2105        8095    WALLACE, CATHY                                                     52.32

                                                                            0Cust-2108        8109    WALTERS, ANGIE                                                    126.00

                                                                            007_0379-1        8110    WALTERS, CHANTEL                                                  107.44

                                                                            007_0316-1        8119    WANG, QI                                                          337.51

                                                                            0Cust-2114        8129    WARE, MICHAELA                                                    206.75

                                                                           00011_2116         8134    WARREN, THOMAS                                                    372.60

                                                                            0Cust-2116        8142    WASHINGTON, PHYLLIS                                                35.07

                                                                            0Cust-2117        8144    WASHINGTON, TOSHA                                                 353.62

                                                                           00011_2813         8147    WASHINGTON-HILL, PHYLLIS D.                                        35.07

                                                                            07_0088-1a        8149    WASTE INDUSTRIES                                                  766.58

                                                                            0Cust-2119        8153    WATERHOUSE, TRAVIS                                                139.38

                                                                            0Cust-2120        8155    WATERS, TRESSA                                                    191.41

                                                                           00011_2556         8156    WATERS, TRESSA ANN                                                191.41

                                                                            0Cust-2121        8157    WATFORD, LAUREN                                                    36.53

                                                                           00011_1698         8158    WATKINS, ETHEL D.                                                 522.51

                                                                            0Cust-2124        8165    WATSON, CLARISSA                                                3,196.55

                                                                           00011_2315         8167    WATSON, PATRICIA                                                  533.75

                                                                            0Cust-2126        8168    WATSON, RHONDA                                                    730.58


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 61
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 67 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            0Cust-2129        8187    WEBB, DALLAS                                                      169.37

                                                                            007_1370-1        8191    WEBB, EDDIE                                                     3,944.36

                                                                            0Cust-2132        8193    WEBB, RICHARD                                                      32.56

                                                                           00011_2143         8212    WELCHECK, MICHAEL M.                                            3,600.26

                                                                            0Cust-2135        8216    WELLS, CATHERINE                                                  146.12

                                                                            0Cust-2136        8217    WELLS, CHARITY                                                     43.83

                                                                            0Cust-2137        8219    WELSH, DEVIN                                                    1,003.20

                                                                            007_0892-1        8223    WENDLAND, PAMELA                                                  109.58

                                                                            007_1997-1        8225    WENGER, SARAH                                                      87.66

                                                                            0Cust-2140        8241    WESTBROOK, FRANK                                                  402.56

                                                                            0Cust-2142        8260    WHITE, BRENDA                                                     109.59

                                                                           00011_2073         8261    WHITE, CHERYL                                                     876.70

                                                                            0Cust-2143        8264    WHITE, DIAMOND                                                    803.64

                                                                           00011_2396         8267    WHITE, JASON                                                       61.37

                                                                            0Cust-2144        8271    WHITE, JUDY                                                        90.34

                                                                           00011_2695         8272    WHITE, KIA                                                        383.76

                                                                            0Cust-2145        8277    WHITE, ORLANDO                                                    917.37

                                                                            007_0328-1        8285    WHITEHEAD, LAURA                                                   93.59

                                                                            0Cust-2148        8286    WHITEHOUSE, WILLIAM                                               784.74

                                                                            0Cust-2149        8287    WHITEHURST, ANDREW                                                323.26

                                                                            0Cust-2153        8293    WHITTENBURG, JERRY                                                338.08

                                                                            0Cust-2154        8295    WHITTINGTON, SHAUNTAE                                             382.75

                                                                            0Cust-2156        8304    WIEDEHOLER, PAUL                                                  194.97

                                                                            0Cust-2158        8314    WIGGINS, DENISE                                                   109.59

                                                                            007_1064-1        8320    WILDENRADT, CARLY                                                 197.78


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 62
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 68 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            007_1233-1        8328    WILKERSON, CHRIS                                                  328.75

                                                                            0Cust-2164        8340    WILLIAMS, ANN (MD)                                                146.12

                                                                            0Cust-2165        8343    WILLIAMS, CHARMOUNT                                                87.67

                                                                            0Cust-2166        8344    WILLIAMS, CONNIE                                                1,278.78

                                                                            0Cust-2167        8352    WILLIAMS, KYLE                                                    260.50

                                                                            0Cust-2168        8353    WILLIAMS, LINDA                                                 2,084.84

                                                                            007_1317-1        8354    WILLIAMS, MARSHA                                                  360.80

                                                                            0Cust-2173        8367    WILLIAMS, SASHA                                                   672.13

                                                                            007_1893-1        8375    WILLIAMS, SUELINE                                                 840.17

                                                                            0Cust-2177        8378    WILLIAMS, VALERIE                                                  36.53

                                                                            0Cust-2180        8383    WILLIAMSON, ELISHAN                                                73.06

                                                                            0Cust-2183        8388    WILLIS, JAMES                                                     232.68

                                                                            0Cust-2189        8409    WILSON, NICHOLAS                                                  449.32

                                                                            0Cust-2190        8410    WILSON, PETER                                                      51.83

                                                                            0Cust-2191        8411    WILSON, SONYA                                                     146.12

                                                                            0Cust-2193        8413    WILSON, STEVE                                                      35.56

                                                                            0Cust-2195        8419    WILTON, JUSTIN                                                  1,779.51

                                                                            007_2195-1        8420    WINCELOWICZ, JASON                                                 44.43

                                                                            0Cust-2198        8434    WINN, VIRGINIA                                                     32.88

                                                                            0Cust-2199        8435    WINSTEAD, JUDY                                                     73.06

                                                                           00011_1794         8445    WISE, JESSICA                                                     294.26

                                                                           0011_2563a         8448    WISHNEW, JEFFREY                                                  182.64

                                                                            0Cust-2201        8451    WITFIELD, KERRIE                                                  214.78

                                                                            007_1557-1        8468    WOLFE JR. , KENNETH                                               285.35

                                                                           00011_1613         8474    WOOD, DALE                                                      1,293.10


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP   Doc 3566Lynn L. Tavenner
                                                             Filed  12/11/19(865500)
                                                                                 Entered 12/11/19 15:28:17                       Desc Main                             Page: 63
                                                            COURT
                                                          Document   REMITTANCES
                                                                         Page 69 of 70
                                                            Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                     Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                 Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                            007_0267-1        8490    WOODING, LESHANDA                                                 244.48

                                                                            0Cust-2204        8494    WOODMAN, KOURTNEY                                                 967.24

                                                                           00011_1611         8502    WOODY, ANGELA                                                     361.54

                                                                           00011_2420         8506    WORLEY, ELAINE                                                    321.46

                                                                            0Cust-2209        8512    WORTHEY, ANTHONY                                                  219.17

                                                                            007_0183-1        8513    WORTHEY, DEMETRIUS                                                 65.75

                                                                            0Cust-2210        8519    WRIGHT, BERNARD                                                   593.00

                                                                            0Cust-2211        8520    WRIGHT, CATHY                                                     303.99

                                                                            0Cust-2213        8524    WRIGHT, DEBORAH                                                   166.20

                                                                            0Cust-2214        8529    WRIGHT, JEFF                                                      803.64

                                                                            007_0754-1        8530    WRIGHT, JERMALL                                                   146.12

                                                                            007_2014-1        8534    WRIGHT, SHANEICE                                                  131.50

                                                                            0Cust-2217        8553    WYMAN, JEFF                                                       658.04

                                                                            007_0897-1        8571    YANSON, MARK                                                      501.18

                                                                           00011_2449         8577    YASIN, SOFIA B                                                    833.15

                                                                            0Cust-2223        8597    YOUMANS, CHELSEA                                                  146.11

                                                                           00011_2933         8598    YOUNE, DONA S.                                                    219.17

                                                                            0Cust-2224        8603    YOUNG, FRANCES                                                     38.71

                                                                            007_2286-1        8606    YOUNG, JAMES                                                      115.42

                                                                            007_1269-1        8609    YOUNG, LINDSEY                                                     97.17

                                                                            007_0242-1        8610    YOUNG, LORAINE                                                    202.77

                                                                            0Cust-2229        8612    YOUNG, ROB                                                        909.73

                                                                            007_0385-1        8628    ZAIDANA, JULIO                                                    462.61

                                                                            007_2261-1        8634    ZAPATA, LANETTE                                                   504.09

                                                                           00011_2714         8636    ZARNOWSKI, LAWRENCE N.                                            732.38


  COURTREM                                                                                                                                Printed: 12/05/19 10:43 AM Ver: 22.02b
Date: 12/05/19                 Case 11-37790-KLP           Doc 3566Lynn L. Tavenner
                                                                     Filed  12/11/19(865500)
                                                                                         Entered 12/11/19 15:28:17                       Desc Main                             Page: 64
                                                                    COURT
                                                                  Document   REMITTANCES
                                                                                 Page 70 of 70
                                                                    Transaction Date Range Through 12/05/19


 Debtor Name RoomStore, Inc.                                                                                             Account No. 1502862916
 Case Number 11-37790


  Date    Check#   Payee                                         Check Amount          Claim #      Item#     Creditor                                                      Claim Paid

FUNDS REMITTED TO COURT
                                                                                    0Cust-2236        8643    ZEPEDA, EVER                                                      351.31

                                                                                    0Cust-2237        8649    ZHANG, JIABEI                                                      38.10

                                                                                    007_1119-1        8650    ZHANG, MONICA                                                   1,736.44

                                                                                    007_2527-1        8651    ZHANG, MONICA                                                   1,849.20

                                                                                    0Cust-2238        8663    ZITRICK, JAMES                                                    540.63

                                                                                    11_2921-S         8685    MASSEY, MARY                                                       36.16

                                                                                        AUTO          8697    NORTH CAROLINA DEPT OF TAXATION                                    27.06


                                          Account Totals             701,849.23

                                             Case Totals             701,849.23




  COURTREM                                                                                                                                        Printed: 12/05/19 10:43 AM Ver: 22.02b
